 CAPTAIN NEMO'SValley Plaza, Inc. d/b/a Captain Nemo's and Cater-ing Industry, Hospital Workers and BartendersUnion, Local 688, Hotel and Restaurant Em-ployees and Bartenders International Union,AFL-CIO. Case 7-CA-17126September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn February 25, 1981, Administrative LawJudge Marion C. Ladwig issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge andto adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Valley Plaza,Inc. d/b/a Captain Nemo's, Midland, Michigan, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.In addition, we find no basis for, and hereby reject, Respondent's asser-tion of bias and partiality on the part of the Administrative Law Judge.N.LR.B. v. Pittsburgh Steamship Company, 337 U.S. 656 (1949).2 Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the brief adequately present theissues and the positions of the parties.DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge: Thiscase was heard at Midland, Michigan, on July 1-3 and7-10, 1980. The charge was filed by the Union on No-vember 30, 1979,1 and the complaint was issued on Janu-I All dates are in 1979 unless otherwise indicatedary 15, 1980, and amended at the hearing. The case arosewhen the Company, which operates a nonunion motel-restaurant-theater-recreational complex, discharged andlaid off a total of eight union supporters during theUnion's organizing campaign at Captain Nemo's steak-house restaurant. The primary issues are whether theCompany, the Respondent herein, (a) discriminatorilydischarged five of its best dinner waitresses when theystayed off the job in protest to being assigned a splitshift, (b) discriminatorily discharged and laid off abusboy and two cooks, (c) solicited and remedied com-plaints, established a new "Open Door" policy for griev-ances, and announced wage increases to undermine sup-port of the Union, (d) coercively photographed pickets,interrogated and threatened employees, and engaged inother coercive conduct, and (e) unlawfully refused tobargain and destroyed the Union's majority support, pre-venting a fair election and necessitating a bargainingorder, in violation of Section 8(a)(1), (3), and (5) of theNational Labor Relations Act, as amended.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and theCompany, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Company, a Michigan corporation, is engaged inoperating a motel, restaurants, and other facilities in Mid-land, Michigan, where it annually receives in excess of$500,000 in goods and materials, over $50,000 of whichis received directly from outside the State. The Compa-ny admits, and I find, that it is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act, and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.11. ALLEGED UNFAIR LABOR PRACTICESA. Antiunion BackgroundThe Valley Plaza complex includes the Ramada Innwith Captain Nemo's restaurant on the second floor, theTrain Station restaurant, Goodie Shop, Great Hall ban-quet hall, commissa.y, Valley Lanes bowling alley,Studio M Theater, bars and cocktail lounges, ice creamparlor, arcade, and various recreational facilities.1. Conduct outside limitation periodThere have been several unsuccessful union organizingcampaigns at Valley Plaza. One was in 1975 when LynnNikowski was manager of Captain Nemo's. As crediblytestified by senior waitress Sandra Valead (one of thefive discharged dinner waitresses who impressed memost favorably as being an honest, forthright witness),Manager Nikowski asked, in her office, "if I had heardabout anybody trying to start a union, if I knew whowas trying to start one" and "did I know anything aboutit." Later, in each of two other union organizing cam-paigns Nikowski's successor, Manager Jack Young, inter-258 NLRB No. 76537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrogated Valead in the office concerning what she hadheard about the organizing.In July 1978, on the first day of employment for wait-ress Deborah Cheek (another one of the discharged wait-resses who impressed me as being an honest witness), sheasked Manager Kristine Selleck (who later dischargedher) if the restaurant was a "union house." Selleck an-swered no, and instructed her, "Don't ever mention thatin here again." Manager Selleck repeatedly cautionedother employees about a union. As cook Marcia Murphy(later laid off by Selleck) credibly testified, wheneverone of the employees would become angry and commentthat "if we had a union in here, things would be a littledifferent," Selleck repeatedly would say, "Don't evenspeak about the union, absolutely no union." On manyoccasions Selleck "told us [if "people tried to start aunion"] that we would definitely lose our job and if ithappened while she was there, she would lose hers also."In addition, Murphy would hear Selleck ask an employeeto report to her on union activities. (Concerning Man-ager Selleck's denials, her credibility is discussed later.)2. Other evidence of union animusMeanwhile, the Company was endeavoring to stop anorganizing drive elsewhere in Valley Plaza. In June1979, Valley Plaza General Manager Gary Pearson metCommissary Manager Robert Hammontre in the hallwaybetween the commissary and Train Station restaurant. Ascredibly testified by Hammontre (who appeared by hisdemeanor on the stand to be a most conscientious wit-ness, endeavoring to give a true account of what hap-pened), Pearson stated that he had been informed thatthere were two of Hammontre's commissary employees whowere engaged in union activities, and that Hammontre wasto terminate them in such a way that the Companywould not be required to pay them unemployment bene-fits. (I discredit Pearson's denials. From his demeanor, heappeared more concerned with supporting the Compa-ny's cause than being a candid witness.) During the next6 weeks, before the two employees were discharged,either Food and Beverage Manager Armond Prasch(Hammontre's immediate supervisor) or AdministrativeAssistant Susan Houghtaling (then in charge of sales)would question Hammontre at least once or twice aweek about whether or not he had made any progress incarrying out Pearson's instructions, and Pearson himselfasked Hammontre a time or two "why these people arestill there." I discredit the denials. (The legality of thedischarge of these two commissary employees is not inissue.)In the meantime, in the middle or latter part of June,Ramada Inn Manager Dorothy Trombley, speaking "asone manager to another," told Hammontre "she felt shehad a union problem there within the motel," stated shefelt that a porter was engaged in union activities, and ex-pressed a desire to find some reason to discharge him.The two managers decided that the porter would be as-signed to shampooing the carpeting in the Great Hall en-trance, and that "If he left his work area" or "conferredwith people in the Commissary ...I was to contact herimmediately so she would come over and give him averbal warning," before a written warning and then ter-mination. Later, when Hammontre reported that theporter had completed the job without leaving the area orcontacting anybody, Trombley responded, "I guess I hadbetter find a different way to take care of this situation."(I discredit Trombley's denial that she ever told Ham-montre she wanted to find a reason to discharge theporter.)Beginning about the middle of July, Food ManagerPrasch questioned Manager Hammontre about union ac-tivities "on the other side of the Plaza up at Nemo's."Hammontre's fiancee, Kristine Randall, was employed asa dinner waitress at Captain Nemo's. About two or threetimes over a period of about a month, as Hammontrecredibly testified, Prasch asked him if Randall happenedto "make a comment about the union," and Hammontreanswered no. Once in July, in the commissary kitchen,Prasch informed Hammontre "that there were still unionactivities going on in the Plaza, but he thought he hadthings pretty well under control because he had a directsource of information." (Emphasis supplied.) Prasch ex-plained that "there were people in Captain Nemo's in theday kitchen and cooking crew that were friends with indi-viduals within the Commissary, close personal friends,"and "they kept him aware of what the union activities wereon that side of the Plaza." (Emphasis supplied.) TheRamada Inn and Captain Nemo's are located a consider-able distance from the commissary. (Prasch terminatedHammontre on August 15.)3. Conduct within limitation periodIt was in this context that Captain Nemo's manager,Selleck, interrogated senior dinner waitress Valead aboutthe union campaign. In June or July, Selleck calledValead to her office, "asked me if I had heard anythingabout a union being started at the motel. She asked me ifanybody had contacted me and tried to get me to signup, and she asked me if I would tell her if anybody did.... I told her I would." (Selleck first testified, "Iimagine I did" have discussions with employees regard-ing unions in the period of June or July, and "I am sureI asked what other people thought about it, but it wasnever directly connected with a specific union at CaptainNemo's." On cross-examination she denied telling em-ployees that she would appreciate them letting her knowif they heard anything about a union; and when asked ifthe subject of the union came up around June or July,she claimed, "I don't recall when the subject came up. Isaid the union was often a topic of conversation. It couldhave been in May, February, August or any time." Shefurther claimed that, when the subject of the Unionwould come up with employees, "I would just listen towhat they had to say and that was it. I never discussedanything with them." Yet she later testified that in theconversation with employees about what a union woulddo "if there was a union at Valley Plaza" and how theemployees would be benefited, "I can't say that I havenever responded to them. I am sure that I did, but whatthe comments would have been, and my responses wouldhave been, I can't remember." I credit Valead's testimo-ny and find that the interrogation tended to be coercive538 CAI'lAIN NN()'Sin the exercise of employee Section 7 rights, violatingSection 8(a)(l) of the Act.Around this same time (about a year after dinner wait-ress Cheek was employed in July 1978), Manager Selleckindicated her concern to Cheek and dinner waitressBonnie Bassett (two of the five waitresses Selleck dis-charged on November 6) upon learning that Cheek hadpreviously been a union waitress. As Cheek credibly tes-tified, the three of them were talking in the Little Chef'srestaurant in Midland when "Bonnie asked Kris if sheever really checked our references. Kris said yes forBonnie, but no for mine because mine was from NewJersey." Cheek mentioned "that the place I did work lastwas a union house, and Kris was very surprised and saidwell, that wasn't on your application. And I said thereason it was not was because the way it was asked onthe application was are you now a member of a union,and at the time that I filled out the application, I wasnot." (Selleck testified, "It is possible, but I really don'trecall" a conversation there about Cheek's application.)The employment application which the Company wasusing in July 1978 (outside the 10(b) limitation period)concluded with the question, "Give name of any labororganization of which you are a member," with the localname, city, and state. (G.C. Exh. 3.) The employmentapplication in use between March 1979 and February orMarch 1980 (the complaint herein was issued on January15, 1980) similarly asked about union membership.Prominently placed about the middle of the first page(G.C. Exh. 4) was the word "Union," followed by a longline for the answer. I find it clear that this unlawful ques-tion about the applicant's union affiliation was a form ofcoercive interrogation which tended to interfere withemployee Section 7 rights, and therefore violated Section8(a)(1) of the Act.Finally, in late September or early October (about amonth before dinner waitresses Valead, Bassett, andCheek went to the union hall requesting representation),Manager Selleck warned waitress Pamlla Shaver (one ofthe five discharged dinner waitresses) of getting intotrouble if she continued to refer to "Sandy" Valead asthe union steward. (As Shaver testified, "If Sandy wouldgo to Kris [Selleck] with a problem, Kris would listen toher more and we would get more results"; Selleck ad-mitted that the other waitresses looked on Valead as aleader, and that they used her as an intermediary be-tween them and Selleck.) On this occasion Shaver jok-ingly referred to Sandy Valead as our "union steward"and "Kris cut me short and said not to say that, talkabout unions or refer to Sandy as a union steward be-cause I would get into trouble if I continued to do that."(Shaver appeared to be a most credible witness on thestand. Selleck denied recalling the conversation.)4. SummaryThus, before the Union began a separate organizationalcampaign in the fall of 1979 among the employees atCaptain Nemo's restaurant, General Manager Pearson,Food Manager Prasch, Manager Selleck, and other com-pany supervisors had actively opposed the formation of aunion at Valley Plaza. Not only had these members ofmanagement interrogated employees about union activi-ties, requested employees to report mon uch acivities, in-structed( them not to mention a union on the premises,warned employees of the loss of jobs i they tried to starta union, plotted to find pretexts for discharging unionsupporters, and warned an employee of getting into trou-ble if she continued to refer to the senior dinner waitressas the union steward, but Prasch (Selleck's immediate su-perior) also bragged that he had a "direct source of in-formation" on union activities in Captain Nemo's kitchenand cooking crew.B. Divcharge of Five Dinner Waitrese.1. The November 6 dischargeThe seven full-time and two part-time dinner waitress-es at Captain Nemo's were the employees with the high-est income--"mostly tip money." It was not unusual forthem to make as much as $50 to $70 a night in tips. Forvarious reasons (babysitting problems, school schedule,long hours, fatigue, low lunch tips, etc.), the dinner wait-resses objected to working a split shift.In March the Company began serving lunch 5 days aweek, Monday through Friday. Selleck gave the break-fast waitresses extensive training in serving liquor andtaking orders to work as lunch waitresses. When addi-tional waitresses were needed at lunch, she usually ob-tained them by asking dinner waitresses to volunteer.The only dinner waitresses who worked more than anoccasional lunch were Valead and Bassett, both of whomrequested such assignments in September to earn moremoney for a vacation. Upon their return in early Octo-ber, they continued to be assigned from one to threelunches a week, and they complained to Selleck thatworking so many lunches was adversely affecting theirevening performance.Manager Selleck would have preferred having dinnerwaitresses work at lunch in the hope that their "exper-tise" would "rub off on" the breakfast waitresses, inorder to improve the service. However, realizing the op-position of the dinner waitresses to working a split shift,as she testified, "I try not to work the night waitresses"at noon "if I can help it. The only time I used the nightwaitresses to work noons is when I absolutely needthem."On October 29, dinner waitresses Valead and Bassettwent with dinner waitress Cheek to the union hall seek-ing representation, and the union organizing effort began.Valead, Bassett, and Cheek signed union authorizationcards that day, and the other two dinner waitresses laterdischarged with them, Janice Demick and PamllaShaver, signed cards the following day, October 30.At 2:30 p.m. on November 6 (8 days after the organiz-ing began), Manager Selleck called a meeting of thedinner waitresses and announced a requirement that allof them begin working lunches. As discussed later, thereis much dispute in the record concerning whether she re-quired them to sign up for only one lunch a week (as shetestified), or whether she announced that the number ofdinners would be prorated to the number of lunches theyworked (as the waitress witnesses testified). In any event,the waitresses indicated their displeasure at being as-S At) DECISIONS OF NATIONAL LABOR REI.AOI()NS BOARDsigned a split shift, left the premises about 3:15 or 3:30p.m., and went to the nearby Overpass Bar. WaitressDemick, who had not attended the meeting, joined themat the bar. All seven of the full-time waitresses (BonnieBassett, Deborah Cheek, Janice Demick, Kristine Ran-dall, Pamila Shaver, Sandra Valead, and Karen Watters)were scheduled to begin working from 4:30 to 6 p.m.that afternoon. As Randall credibly testified, Watters(who had not signed a union card and who did not tes-tify) returned to work at 4 p.m. The others decided totelephone Selleck at the restaurant to see if somethingcould be worked out. When none of their telephone calls(one each by Valead, Cheek, and Shaver, and three orfour by Randall) was answered, Randall decided toreport to work as scheduled, but the five others decidedto stay off the job in protest to the new split-shift re-quirement.Waitress Randall recalled that, when Manager Selleckasked about the other waitresses, she answered that "asfar as I knew, they had decided not to come in." (Selleckadmitted that Randall told her the reason they were notcoming in was because they were unhappy with Selleck'sannouncement.) Selleck's response was that "none ofthem would ever work in the Tri-City Area again. Shewould see to that." (Selleck admitted, "I could have saidthat," explaining that she was very angry.) Selleck thenreturned to her office and tried unsuccessfully to tele-phone the five waitresses at their homes. She did not tryto reach them at the Overpass Bar. (She first testified oncross-examination, "I did not know where they allwent," but when later asked, "Now, when Watters andRandall came back to work, you asked one or both ofthem where the waitresses were, and they told you theywere at the Overpass Bar? Isn't that right?" she ad-mitted, "Yes. That is correct.")That evening, by working as a waitress herself, Selleckadmittedly had a full crew of waitresses, although threeof the seven were not "trained Nemo waitresses." Sel-leck and Great Hall banquet waitress Shirley Worsleysubstituted for two missing waitresses in serving a ban-quet. Dinner waitress Randall served another banquetalone but, as it happened, only 18 or 20 of the expected30 persons attended, and the absence of one of the miss-ing waitresses did not cause her problems. Steakbar per-sons-cashiers Alison Feagley and Vickie Finny (who atleast once had served as a dinner waitress at a party), aswell as regular part-time dinner waitress Janet Hoffman(instead of steakbar person-cashier Deborah Czapski, asrecalled by Selleck), were called in to work with dinnerwaitress Watters on the floor (the four of them doing thework of three waitresses on the schedule). According toSelleck, "Karen Watters took it upon herself, on thefloor, to make sure that for the most part everything wasrunning smoothly" and "Part of the time I would leave[Worsley] instructions on what to do next and run up tothe front to make sure everything was going all right inthe drawing room, or as well as could be expected."Food Manager Prasch also came in and assisted bytrying "to watch the kitchen and this type of thing" togive Selleck "more time to work the floor that night."The next morning when dinner waitress Cheek told Sel-leck over the telephone that she was sorry they left Sel-leck shorthanded and that it was not directed at Selleckpersonally, Selleck responded (as Cheek credibly testi-fied), "That's all right, I made $64 being a waitress. I en-joyed it." I reject, as unfounded, the contention in theCompany's brief that "The night was a calamity ...The night was generally chaotic," and discredit as an ex-aggeration Selleck's claim at one point that "it was amess.")Late that evening, before the closing of the restaurantfor the night, Manager Selleck took action against theabsent waitresses. Having failed to reach any of them bytelephone, Selleck filled out and signed for each of thema Valley Plaza employee appraisal, with an exit inter-view form at the bottom (G.C. Exhs. 19A-E), stating as"Reasons for Termination" that they had not showed upfor work that evening, and answering "No" to the ques-tion, "Would you suggest rehiring?"-clearly a methodused to discharge employees. (Although Selleck admittedthat Valead was one of her best dinner waitresses, sherated Valead only "Average" on five of the six separateappraisal criteria on Valead's termination sheet, and "Un-satisfactory" on the sixth criterion, "Dependability,"G.C. Exh. 19D.)Selleck claimed at the hearing that she considered thefive waitresses as quitting "Because they failed to showup for work that night"; however, there is nothing onthe termination sheets to support this claim. She finallyadmitted on cross-examination, after some evasion, thatthe five waitresses were terminated that evening becauseof their actions. (I note that it is evident that Selleckgave false testimony when she claimed on direct exami-nation that there was a company policy that "employeeswho do not show up for work or call in" are "consid-ered automatic quits.") She admitted on cross-examina-tion that she discharged a marginal employee-one withan "Unsatisfactory" overall rating (Resp. Exh. 17A)-after he had three "no show's" and "no call's." I find tobe clearly pretextual the additional reason for termina-tion stated on Demick's termination sheet-that she "didnot show up for waitress meeting"-this being added tothe sheet without any inquiry about the reason for hermissing the meeting, as well as the additional reason forthe termination of Cheek-that she "had already givennotice [of quitting]"-in view of Cheek's credited testi-mony that she had not definitely done so. (She had oftentalked about quitting, but she still wanted her job. Shejoined in the picketing on November 13; she telephonedGeneral Manager Pearson on November 14 in an effortto meet and settle the dispute over a split shift (He prom-ised to call her back but he never did); and she was oneof the waitresses who filled in the word "Fired" on theemployee exit report when she picked up her paycheck.)I discredit as a fabrication Selleck's claim at one point inher direct examination that she wanted the waitresses tocome to work on November 7 as well as on November 8because they were good employees and it would saveher a lot of time and trouble training a new staff to re-place them. She had discharged them and, as discussedbelow, replacements had already been found.The Company argues in its brief that "the fact that thefive waitresses gave no notice to Respondent concerning540 CAPTAIN NEMO'Stheir actions or the reason such action was taken meansthat Respondent could have no knowledge of the natureof their activities"; that the waitresses "gave no actualnotice to their employer that they were walking out overa dispute over working lunches, and therefore the em-ployer could hardly discharge them on these grounds";and further that "the evidence clearly establishes thatRespondent had no notice or knowledge of the reasonsunderlying the action taken by the five waitresses."However, Manager Selleck admitted believing that thefive dinner waitresses acted together in deciding not tocome to work that evening, and admitted, "I felt it was aresult of what I had announced at the meeting." Shethen admitted that waitress Randall had told her thatevening that they were not coming in because they wereunhappy with her announcement, and that is what shethought. I discredit Food Manager Prasch's claim that,when Selleck called him for some help that evening, shetold him no, she did not know what the problem was.Selleck admitted probably telling him "they were dissat-isfied with my noon hour decision."Although the Company contends that the waitressesquit and were not discharged, I find it clear that theCompany discharged them on November 6 for concer-tedly staying off the job that evening in protest to thechange in their working conditions. (I reject, as unfound-ed, the Company's argument that the waitresses' conductwas "irresponsible and unprotected activity" which ef-fectively removed them from statutory protection.) Ac-cordingly, I find that the Company discharged waitressesValead, Bassett, Cheek, Demick, and Shaver for engag-ing in protected concerted activity in violation of Sec-tion 8(a)(l) of the Act. I also find that Selleck's threat toblacklist them in the Tri-City area for engaging in thisprotected concerted activity tended to be coercive in theexercise of employee Section 7 rights, further violatingSection 8(a)(1) of the Act.The real question concerning their discharge is wheth-er or not the Company was discriminatorily motivated indischarging them because of the knowledge or belief thatthey were engaged in union activity.2. Alleged discriminatory motivationa. Opposing contentionsThe General Counsel contends that the November 6dinner waitresses' meeting was "a set-up designed to pro-vide an excuse to discharge waitresses that the Respond-ent knew were attempting to organize a union." He con-tends that the proration system which Manager Selleckimposed on the waitresses, requiring them to work fourlunches a week in order to continue to be full-timedinner waitresses, would admittedly leave her over-staffed at the lunches and that, in imposing the system,Selleck "in effect dared them to do something by tellingthem that their replacements had been hired." He con-tends that union animus is shown by the background evi-dence as well as the Company's conduct in November.He argues that the evidence indicating company knowl-edge of their union activity includes General ManagerPearson's statement about "housecleaning" (discussedbelow), the evidence that both Food Manager Praschand Manager Selleck "had sources of information atCaptain Nemo's concerning the union activities of theiremployees," and Selleck's reference to the union activi-ties the first time she talked to cook Murphy after dis-charging the five waitresses. He therefore contends thatthe discharges violated Section 8(a)(3) as well as Section8(a)(l) of the Act.The Company denies awareness of the waitresses'union activities, contending that Selleck did not knowthat a union was involved until November 12 and thatPrasch and Pearson were not aware of it until still later.It contends that, in order to alleviate the problem ofscheduling waitresses for lunches, Selleck announced atthe November 6 meeting that all night waitresses wouldbe required to be available to work at least one noon perweek; and that "Selleck then offered an alternativemethod whereby the amount of nights that a waitressworked would be prorated to the number of noons that awaitress worked .. .. Selleck intended this to mean thatif she did not get a sufficient number of volunteers toguarantee working one particular day, that she wouldhave to institute this proration system." The Companyalso contends that when waitress Valead asked if Selleckwanted their 2-week notices, Selleck "responded that shewas prepared to accept them if they wanted to givethem to her" and that "She then asked the girls to pro-vide her with notice as soon as possible as to what daythey would be able to work lunches. There being no fur-ther discussion, Selleck ended the meeting and left theroom." Concerning the testimony by several witnessesthat Selleck stated at the meeting that replacements hadalready been interviewed and hired, the Company doesnot deny in its brief (fn. 14) that Selleck made that state-ment to the employees (Selleck having testified, "No, Idon't recall," telling the employees she already had re-placements); it does deny that Selleck had "hired anywaitresses to replace Sandra Valead or any others" orhad "interviewed any waitresses to replace them." TheCompany denies the "housekeeping" remark being madeby Pearson, and ignores the evidence regarding Prasch'sand Selleck's "sources of information" about union activ-ities. After admitting in its brief (fn. 22) that Selleck re-garded all five of the waitresses as being "excellent wait-resses," the Company contends that Selleck's failure tohear from them for 2 days after the meeting, "along withthe fact that Valead had threatened to give her twoweeks notice during the meeting, led Selleck to believethat the waitresses had quit." It then argues: "When em-ployees quit their jobs, neither Section 8(a)(l) nor Sec-tion 8(a)(3) can offer them any protection." Finally itargues that it "did not discriminate against the five wait-resses on the basis of their union activity when they quiton November 6, 1979, since Respondent had no knowl-edge of union activity at Captain Nemo's until after No-vember 6, 1979."b. Proration of dinner shiftsThe November 6 meeting was a long meeting, and dif-ferent waitresses remembered different parts of the meet-ing. However, it is undisputed that, at the beginning ofthe discussion of lunches, Manager Selleck announced541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat all dinner waitresses would be required to worklunches. The principal dispute is whether she imposed aproration system-prorating the number of dinner shiftsa waitress could work to the number of lunches sheworked, permitting perhaps two dinners for one lunch,three dinners for two lunches, four dinners for threelunches, and five or six dinners for four lunches-orwhether she merely discussed it as an alternative, butnever imposed it as a requirement.Sandra Valead and Pamlla Shaver, two of the fourwaitresses who testified about the meeting, clearly re-called that Selleck told the waitresses that the Companywas going to open the observatory (additional diningareas) for lunch. Valead (who became the waitresses'spokesman at the meeting), recalled that Selleck "saidthat in 2 or 3 weeks, they were going to open the Obser-vatory for lunch which would require having three wait-resses down there every day," and that she needed twoor three waitresses to work lunches the next 2 days.Valead, Shaver, Deborah Cheek, and Kristine Randall allremembered that Selleck announced that she was goingto prorate their dinner shifts to their lunch shifts, andthat they must sign a sheet either that night or by thenext day indicating what days they could work lunches.Cheek recalled Selleck stating, "Gary Pearson wantedthe expertise of the night waitresses at lunch" as a reasonfor imposing the proration system, and Randall recalledother reasons which Selleck gave: That she expectedmore parties during the holidays, that "she didn'texpect" any dinner waitresses to volunteer to work thelunches, that she felt prorating the dinners to luncheswould be "fair," that she had been unable to hire wait-resses to work only lunches, and that "to work luncheswould be an alternative to hiring new girls and givingthem nights." Valead, Cheek, and Shaver recalled that,at the end of the discussion, when Valead asked whatwould happen if they gave 2-week notices or refused towork lunches, Selleck stated that their replacements hadalready been interviewed and hired, and she walked out ofthe room. Randall recalled that Selleck responded "thatshe was prepared for that reaction from us, and that shewas ready to replace every one of us." (All four of thesewitnesses, from their demeanor on the stand, appeared tobe doing their best to recount accurately what had hap-pened.)Manager Selleck first testified three separate times thatshe announced to the waitresses that all of them wouldhave to work at least one noon a week. (It is undisputedthat, with a total of nine dinner waitresses, a requirementof only one lunch a week for each of them would pro-vide more lunch shifts than the dinner waitresses hadbeen working before the meeting.) She later claimed thatshe told the waitresses that each of them "had to work atleast one noon a week" (as she had repeatedly testifiedearlier) "or be available to work one noon a week" (alower requirement). (Emphasis supplied.) She also testi-fied that she stated she could not find waitresses to workonly lunches, and, "Then I explained to them that therewas another way that I could do this and that would beto prorate noons to nights, meaning ...if I didn't getthe cooperation that I needed." Then, after Selleck ex-plained the proration system, Valead "asked me if Iwanted their two week notices? And I said that I wasprepared to accept them if she wanted to give them tome," and "I asked them to let me know what noons theywould be available to work, and to let me know as soonas possible." (Emphasis supplied.)" (When asked how shesaid that, she repeated, "I said that I asked the waitressesto let me know what noons they could work and to letme know as soon as possible." (Emphasis supplied.) Sheacknowledged that there had been talk about opening theobservatory for lunch. (The observatory was not openedfor lunch, but was closed about 2 weeks later for renova-tion.) On cross-examination she testified yes, the wait-resses became upset when she started off the meeting bytelling the waitresses they were going to have to workone lunch a week, meaning "nine spots filled," and thatyes, she gave "the example," as an alternative, "thatthese seven [full-time] waitresses can [each] work four orfive lunches a week" (that is, 28 to 35 lunches a week-over three or four times the number of lunches thedinner waitresses had been working.) She claimed that"it was sort of like showing them the worst that couldhappen, so the one noon would look a lot better, becausethe second possibility was as I said, it was an example,another alternative. It wasn't something that I hadplanned to do. It was another possibility." She admittedthat, if this proration system had been used, the lunches"would have been overstaffed," and admitted knowingthat the proration of nights to noons "wasn't possible."Finally she claimed, "I gave them my first suggestion ofwanting to work one noon a week. They protested. Igave them an alternative, which was the proration ofnoons to nights, and then we ...went back to the origi-nal discussion of one noon per week." She claimed that,after Valead commented about giving 2-week notices, "Iasked them to let me know what noon they could work"and "let me know as soon as possible." (Emphasis sup-plied.)On rebuttal, Cheek (who, like Valead, impressed me asbeing an honest, most conscientious witness) positivelydenied that Selleck said anything about requiring onelunch per week, "because if she would have only saidone lunch a week, we would never have gotten so upsetas we did." Also on rebuttal, Valead testified, "Had [Sel-leck] indicated only one lunch a week, I would havebeen happy to volunteer to work one lunch, because Iwas already working two or three on numerous occa-sions." She recalled that, when Selleck announced themandatory requirement that all dinner waitresses worklunches, "said we had to let her know how manylunches we could work and which days," and said itwould probably work out to three, four, or five lunchesa month, "Nobody was mad" at that point; but "Every-body got mad" when Selleck said she was going to openthe observatory for lunch in 2 or 3 weeks and "told usshe was going to prorate our lunches to our nights," andthey would have to work three, four, or five lunches inorder to work five or six dinners a week."Although the Company contends that Selleck, havingmarried and now living in England, "unlike other partiesto the case, has no interest in the outcome" and shouldbe credited, and although Selleck testified that she has542 CAPTAIN NEMO'Sno intention "at this time" to return to the United States,she impressed me as being a partisan witness, doing herbest to support the Company's defenses, rather thanbeing a candid witness. I do not believe her account ofwhat happened. In particular, I consider it most unlikelythat waitress Valead who, like waitress Bassett, was al-ready working one to three lunches a week, would havebecome so upset at Selleck's announcement if Selleckhad merely required them to sign up for only one luncha week, as Selleck claimed. I specifically discredit, as afabrication, her claim to that effect and find that she an-nounced to the dinner waitresses in the November 6meeting that the dinners would be prorated to thenumber of lunches they worked, and that the waitressesmust sign a sheet, showing which days of the week theycould work the split shift. I also discredit her claim that"No, I don't recall" saying she already had replacements,and credit the testimony of waitresses Valead, Cheek,and Shaver that she told the dinner waitresses that theirreplacements had already been interviewed and hired.c. Replacements alreadyfoundImmediately before the Tuesday, November 6, meet-ing, Manager Selleck told dinner waitress Cheek thatSelleck "was going to tell everyone that lunches wererequired." When Cheek said, "I know that people wouldbe upset" and may be giving "notice" of resigning, Sel-leck responded, as Cheek credibly testified, "I am pre-pared for it ...I am ready for that." (Emphasis sup-plied.) At the meeting, as the credited testimony estab-lishes, Selleck told the dinner waitresses that their re-placements had already been interviewed and hired. ThatTuesday evening, after the five waitresses decided tostay away from work and after Food Manager Praschhad sent over Great Hall banquet waitress Worsley towork as a replacement, dinner waitress Randall askedSelleck upon leaving what Selleck "was going to doabout the next evening" for waitresses. Randall crediblytestified that Selleck "said that she had five new girlscoming in the next day and that she was going to have ameeting with them that afternoon and discuss our rulesand procedures and that they would be ready to go onthe floor that evening." (Emphasis supplied.)As it turned out, the Company retained the one GreatHall waitress at Captain Nemo's and hired four addition-al replacements, Myrna Donaghy, Evelyn Dynyschuh,Beverly Elson, and Mary Sherwood, who were idled bya cooks' strike at the Shanghai Peddler, a restaurantwhere Valley Plaza President John Rapanos owns thebuilding.The Company contends that replacements had notbeen interviewed or hired before the Tuesday, Novem-ber 6, meeting but its witnesses gave conflicting testimo-ny about the interviewing and hiring of the replace-ments.Selleck did meet with new waitresses (from theShanghai Peddler) on Wednesday afternoon, November7, as she told waitress Randall on Tuesday night shewould. However, Selleck claimed that she had not inter-viewed them before. She claimed that about 3 p.m. thatWednesday Food Manager Prasch asked her if she wereinterested in interviewing some Shanghai Peddler servicepersonnel and bartenders who were off the job in acooks walkout. "I said yes. And so he sent them over. Iinterviewed them, I hired them, and they were put onthe staff that night." (Emphasis supplied.) She testifiedthat they had already filled out employment applications.Prasch gave a widely conflicting version, and revealedthat President Rapanos was personally involved in thedecision to replace the discharged dinner waitresses withwaitresses from the Shanghai Peddler. Prasch testified:A. The next morning [November 7] we tried todiscuss the apparent problem, and it was brought tomy attention that there were some waitresses availa-ble from the restaurant called the Shanghai Peddler.They had a walkout, a labor dispute of some sort,and there were people available who we then couldhire.JUDGE LADWIG: When was that walkout?THE WITNESS: I don't know exactly when thewalkout was, but I was informed there were wait-resses available because there was a walkout, but Ican't recall the date.JUDGE LADWIG: When is your best recollectionof when the walkout occurred?THE WITNESS: It may have been the nightbefore. I am not really sure. [Emphasis supplied.]He testified that this Wednesday morning conversationwas with Manager Selleck, claimed he believed theShanghai Peddler walkout was on November 6, and tes-tified:A. I got together with Kris Selleck and I said,we have got to do something immediately. I toldher about the available waitresses, gave her thenames and phone numbers, and then Kris Selleckcontacted some people, and I contacted somepeople and I got them together with her and I thinkthree people were hired. I believe three peoplewere hired.Q. From whom did you hear about the ShanghaiPeddler situation, if you recall?A. John Rapanos.President Rapanos, who assisted the company counsel atthe hearing, did not testify.In the above-quoted testimony, Prasch at least impliedat first that the availability of the Shanghai Peddler wait-resses was brought to his attention in the conversation onWednesday morning, when the "apparent problem" atCaptain Nemo's was discussed. But he then testified thatthe conversation was with Selleck, and that he hadlearned about the Shanghai Peddler walkout from Presi-dent Rapanos, without stating when. Prasch testified thathe did not recall when the Shanghai Peddler walkout oc-curred, but claimed it "may" have occurred on the nightof November 6, and he believed it did occur on thatdate.Under Prasch's version, President Rapanos informedhim (on an undisclosed date) of the availability of theShanghai Peddler waitresses; Prasch told SelleckWednesday morning about them; that morning both heand Selleck began telephoning the idle waitresses; and he543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas present when the waitresses were interviewed andhired. To the contrary, under Selleck's version, Praschinformed her of the available waitresses about 3 p.m. onWednesday, and then sent the applicants over for her tointerview. Under both versions, the employment applica-tions would have been dated Wednesday, November 7, ifthe Shanghai Peddler walkout had occurred the nightbefore, November 6. (Under Prasch's version, the appli-cations would have been dated when he and Selleck in-terviewed the idle waitresses on Wednesday, November7; under Selleck's version, the waitresses had alreadyfilled out applications before Prasch sent them over andshe interviewed them.) Also under both versions, the ap-plications could have been dated earlier than Wednesday,November 7, if the Shanghai Peddler walkout occurredbefore Selleck's November 6 meeting with the dinnerwaitresses.Thus at the hearing, as proof that the replacementshad not already been interviewed and hired before theNovember 6 meeting, the Company relied on widelyconflicting versions of the timing and circumstances ofthe interviewing and hiring of the four Shanghai Peddlerwaitresses, instead of simply producing their four em-ployment applications which would have proved (if true)that the waitresses had not filled out their applicationsand been interviewed until November 7, the day afterthe November 6 meeting. I note that the Company calledAdministrative Assistant Lughtaling (the person incharge of personnel matters and the custodian of the em-ployment applications), but she appeared without pro-ducing the four applications. Testifying without them,she claimed she did not remember if any of the new wait-resses had been hired before the November 6 meeting, "Idon't think they were."As found above, Food Manager Prasch falsely testifiedthat on Tuesday evening, November 6, Manager Sellecktold him no, she did not know what was the problemwhich caused the five dinner waitresses to be absentfrom work. In fact, both Prasch and General ManagerPearson, although not present at the November 6 meet-ing, were cognizant of what was going on. The imposingof the proration system was a radical departure from theprevious working conditions of the dinner waitresses,and Selleck testified that she talked to either Pearson orPrasch probably two or three times about the problem ofcovering lunches with waitresses maybe a week beforethe November 6 meeting. I discredit her claim that shedid not discuss with them the prorating of dinners tolunches, and find that she did, particularly in view of thecredited testimony by waitress Cheek that Selleck statedat the November 6 meeting "that Gary Pearson wantedthe expertise of the night waitresses at lunch, to give theservice at lunchtime, and therefore, we would all be re-quired to work a certain amount of lunches a month andour nights would be prorated by how many lunches wewould work each week."Having found that Manager Selleck told the dinnerwaitresses in the November 6 meeting that their replace-ments had already been interviewed and hired, and thatSelleck informed waitress Randall that evening that shehad "five new girls coming in the next day" (obviouslyreferring to the Shanghai Peddler waitresses), and havingconsidered the type of defense which the Company haspresented, I conclude that, when Selleck announced theproration of dinners to lunches at the meeting, the Com-pany had already found replacements. The widely con-flicting versions given by Food Manager Prasch and Sel-leck of the interviewing and hiring of replacements indi-cate that both of them may have been giving fabricatedtestimony in an effort to conceal what actually hap-pened. (From their demeanor on the stand, they im-pressed me as being less than candid.) Prasch claimedthat he did not recall when the cooks walkout at theShanghai Peddler occurred, but asserted that it "may"have been on Tuesday night, November 6 (after Selleck'sTuesday afternoon meeting with the dinner waitresses).Undoubtedly if the cooks walkout had not occurred untilthat Tuesday night, the Company would have producedthe employment applications which would have shownthe date of November 7. 1 therefore infer that the appli-cations showed an earlier date, and for that reason werenot produced by the Company in its defense.Having thus concluded that the Company had alreadyfound replacements when it announced the prorationsystem, the fact that President Rapanos informed FoodManager Prasch that the Shanghai Peddler waitresseswere available to be interviewed for replacements hasadded significance. (Prasch did not reveal the date whenRapanos informed him the waitresses were available, butundoubtedly it was after the cooks walkout at theShanghai Peddler began and before the Company foundthe idle waitresses to be suitable replacements.) Inasmuchas knowledge of the Company's plan to impose the man-datory split shift on the dinner waitresses was obviouslynecessary for Rapanos to anticipate the need for replace-ments, I find that Rapanos was aware that Manager Sel-leck planned to announce the split-shift proration systemat the November 6 meeting.Accordingly I find that the Company, with the knowl-edge of President Rapanos, General Manager Pearson,Food Manager Prasch, and Manager Selleck, had al-ready arranged, before the November 6 meeting, for theShanghai Peddler waitresses to replace any dinner wait-resses who refused to comply with Selleck's dinner-pro-ration announcement at the meeting. (One Great Hallwaitress was retained as a replacement after being sent inon short notice, and four of the Shanghai Peddler wait-resses were placed on the staff the following day-afterSelleck met with them that afternoon and discussed "ourrules and regulations" to make them "ready to go on thefloor that evening.")The Company's motivation for announcing the prora-tion system on November 6, requiring dinner waitressesto sign up for about four lunches a week to remain full-time dinner waitresses working five or six dinners aweek, remains to be decided.d. Union knowledgeThere is circumstantial, and also some direct, evidencethat the Company knew, or at least suspected, that wait-ress Valead and other dinner waitresses were involved inunion activity.544 CAPTAIN NEMO()'SThree of the discharged waitresses, Valead, Bassett,and Cheek, went to the union hall seeking representationon October 29, and the separate union organizing effortat Captain Nemo's restaurant began on that date. Thesethree waitresses then signed union authorization cards,and the two other dinner waitresses discharged the nextweek, Demick and Shaver, signed cards the followingday.By the time of the November 6 meeting, Valead (whosolicited a total of 13 of the 29 cards) had obtainedsigned cards from four of the kitchen employees (cooksMarcia Murphy and Donna Wenglikowski on October31, salad person Diane Horning on November 3, andcook Patrick Leitermann on November 4, G.C. Exh. 6).As found above, Food Manager Prasch had informed an-other supervisor in July that Prasch had "a direct sourceof information" through employees in Captain Nemo's"day kitchen and cooking crew," who were keeping himaware of the union activity. The evidence at least sug-gests that one of these informants was cook Judy Goo-dell, who also was Manager Selleck's informant. CookMurphy credibly testified that on November 10, whenshe was passing out union cards on the morning shift,Judy "just obviously refused [to sign one] by saying thatshe needed her job and that she was not going to lose itsigning a union card"; Goodell then left the kitchen andwas in Selleck's office for about 45 minutes; and thereaf-ter when Murphy was at the front desk on her way out,she spoke to Selleck who commented, "I have mysources." The evidence does not disclose the date Goo-dell (who did not testify) first became aware of the unionorganizing. (Also as found above, Prasch had repeatedlyquestioned the same supervisor in the summer why twocommissary employees were still there after GeneralManager Pearson had instructed the supervisor to dis-charge them for engaging in union activities.)Some indication that Selleck had become aware of Va-lead's union organizing is Selleck's admitted deviation,before the November 6 meeting, from her regular prac-tice of "running things by" waitress Valead before bring-ing them up at the waitress meetings. On this occasion,Selleck had said nothing to Valead either about requiringall dinner waitresses to work lunches, or about proratingthe dinners. (Selleck instead spoke before the meetingwith waitress Cheek, who turned out to be also a unionsupporter, although not an active organizer as Valeadwas.)On the stand, Selleck testified that she knew that nomatter what she did concerning the lunches it would bean unpopular decision, and she claimed that she wantedto take the route which would "cause the least amountof dissension among the crew." Even if her own versionof the November 6 meeting were credited, I do notdeem it very persuasive that she was endeavoring tokeep down dissension by proposing as an "alternative"an admittedly impracticable proration system whichclearly would provide several times as many lunch shiftsas she needed.Concerning the Company's alleged discriminatory mo-tivation, the General Counsel's brief cites the evidencethat, "Sometime that afternoon or evening [of November6], Donna Wenglikowski, a cook at Captain Nemo's hada conversation with Selleck at the steak bar. The phonewas ringing and Selleck told Wenglikowski that she didnot want to answer it in case it was one of the girls. Sel-leck did not answer the phone." This is the only directevidence of why the repeated telephone calls from thewaitresses at the Overpass Bar to the restaurant thatafternoon were not answered. Contrary to the GeneralCounsel's position, though, I find that Wenglikowski'stestimony is too untrustworthy to be relied upon. Hertimecard (G.C. Exh. 16) shows that she was not workingthat evening, and some of her other testimony is clearlyerroneous (for example, she testified that General Man-ager Pearson told the employees on November 15 thatthere would not be any raises until January 1, whereashe instead announced wage increases on that date, as dis-cussed below). Wenglikowski testified that she tele-phoned her roommate, cook Murphy, that afternoon andclaimed that she told Murphy "that Kris [Selleck] wasn'tanswering the phone ...in case it was one of the girls."There is credible evidence that Wenglikowski did place acall to Murphy after clocking out at 15.48 hours (about3:30 p.m.), but nothing was said about Selleck refusing toanswer the telephone.Other than Selleck's initial denial that she knew wherethe waitresses had gone after leaving the November 6meeting (contrary to her later admission), the Companyoffered no explanation for her telephoning their homesthat afternoon but failing to telephone the Overpass Barwhere she was informed they had gathered. I infer that apurpose for telephoning their homes was to determinewhether each waitress was participating in the jointaction. Later that evening when she reached ScottShaver (the husband of Pamlla Shaver) before filling outthe termination sheets for all five of the absent waitress-es, Selleck asked (as he credibly testified) what had hap-pened to Pam, and referred to Pam and "the rest ofthem" who "walked out" as troublemakers. I infer that apurpose of this telephone call, as well, was to confirmwaitress Pamlla Shaver's participation in the joint action,before discharging the five waitresses.About 10 o'clock the next morning, November 7, Sel-leck telephoned Cheek, one of the five discharged wait-resses. After asking Cheek how she was, Selleck askedher "what were all the waitresses saying" the nightbefore and "what they object to about the meeting."When Cheek answered that the waitresses thought theymay lose some of their nights if they could not worklunches, Selleck said "that all of the Valley Plaza washaving a big laugh over this, and she and Gary Pearsonhad just had coffee that morning and Gary Pearson saidthat we should thank Sandy [Valead] for doing the besthousecleaning job ever done at Captain Nemo's." (Empha-sis supplied.) I discredit the denials, and particularlyPearson's claim, "I am not even sure if I knew about [the'walkout of the five ladies'] then." (I also discredit Sel-leck's claim that in the telephone conversation, she askedCheek why everyone "quit" on her like that.) This"housekeeping" remark obviously indicated to Cheek(who immediately reported the conversation to other dis-charged waitresses) both that the Company had becomeaware of their union activity, and that all of them were545 DECISIONS OF NATIONAL L.A()OR RELATIO()NS BOARI)regarded as discharged, although Selleck did not mentionthe termination sheets she had signed the night before.Inasmuch as Pearson admitted that these five dinnerwaitresses were "five of our best waitresses," his "house-keeping" remark could not have referred to culling outunsatisfactory employees.The Company contends that Selleck's first knowledgeof any union activity was on Monday, November 12.However, there is direct, credible evidence that she atleast had suspected such activity. On Friday, November9, the first day cook Murphy worked following Selleck'sNovember 6 meeting with the dinner waitresses, Selleckcame into the second kitchen and said (as Murphy credi-bly testified) that she could not believe those waitresseswould do that to her, that "if they were trying to get aunion in, it would never go, that they worked there longenough" and "they should know better than to try and geta union in here." (Emphasis supplied.) Selleck again men-tioned a union the following evening, Saturday, Novem-ber 10, when four of the discharged waitresses werepicketing in the second-floor foyer outside the front doorof the restaurant. Selleck told Murphy "that if those girlsdidn't get out of here before Gary Pearson came in,"Selleck "would not have a job, if they were picketing for aunion." (Emphasis supplied.)Under all these circumstances, I find that, at the timeof their discharge, the Company knew or suspected thatthe principal employee organizer, Valead, and the fourother discharged dinner waitresses were engaging inunion activities and were supporting the Union in the or-ganizational effort at the restaurant.e. Concludingfindings on motivationFor years, the Company had successfully opposed therepeated union organizational campaigns at Valley Plaza.It had demonstrated its union animus by warning em-ployees of the loss of jobs if they tried to start a union,and by repeatedly plotting to find pretexts for discharg-ing union supporters. Food Manager Prasch (the superiorof Kristine Selleck, manager of Captain Nemo's restau-rant) bragged that he had a "direct source of informa-tion" on union activities in Captain Nemo's day kitchenand cooking crew.About a week after five of Captain Nemo's best dinnerwaitresses (Valead, Bassett, Cheek, Demick, and Shaver)signed union authorization cards in a separate union cam-paign at the restaurant, and during which time seniorwaitress Valead (the principal organizer) had obtainedfour signed cards in the kitchen, Manager Selleck deviat-ed from her practice of consulting with Valead beforecalling a meeting of dinner waitresses. After alreadyfinding replacements, Selleck called the November 6meeting and notified the seven full-time dinner waitressesthey were required to work a split shift, and to sign upto work about four lunches a week (many more lunchesthan needed) to remain full-time dinner waitresses work-ing five or six dinners a week. That evening, after UnionOrganizer Valead and the four other union supportersabsented themselves from work in protest, Selleck com-pleted papers discharging them; and the next morning,Selleck telephoned one of the protesting waitresses andinformed her that all of the Valley Plaza was "having abig laugh" over this and that General Manager Pearson"said we should thank Sandy [Valead] for doing the besthousecleaning job ever done at Captain Nemo's"-obvious-ly referring to the discharge of these five union support-ers.In its defense, the Company contends that the fivewaitresses quit and were not discharged; contends thatthe proration of dinners to lunches was not a require-ment, just an alternative; denies that replacements hadbeen interviewed or hired; and denies that the Companyhad any knowledge of the union activity at the time.Having concluded that the Company did discharge thefive union supporters; that it either knew or suspected atthe time of their discharge that they were supporting theunion organizational effort at the restaurant; that it hadalready found replacements; and that the announced pro-ration system would have resulted in overstaffing thelunches, I find in agreement with the General Counselthat the announcement of the split shift, prorating thedinners to the number of lunches worked, was a "set-up," designed to provide an excuse for discharging unionsupporters. I therefore find that, when the Company dis-charged Union Organizer Sandra Valead and union sup-porters Bonnie Bassett, Deborah Cheek, Janice Demick,and Pamlla Shaver on Tuesday evening, November 6, bycompleting the termination sheets, it discriminatorily dis-charged them for the purpose of undercutting the unionorganizing drive, violating Section 8(a)(3) and (1) of theAct.Moreover, I would find that the discharge of the fivedinner waitresses was discriminatorily motivated even ifthe Company had not found replacements before theTuesday afternoon, November 6, meeting, and even ifManager Selleck was merely bluffing when she told thewaitresses that replacements had been interviewed andhired. Thus even assuming that the Shanghai Peddlercooks walkout did not occur until Tuesday night, No-vember 6 (as Food Manager Prasch testified "may" havehappened); that either Prasch's or Selleck's inconsistentversions of the interviewing and hiring on Wednesdaywas not fabricated (either that Prasch and Selleck begancontacting the Shanghai Peddler waitresses that morningto be interviewed, as Prasch testified, or that Selleck firstheard about the idle waitresses at 3 o'clock that after-noon, after they had already filled out employment appli-cations, as Selleck testified); and that the applicationswere dated November 7, and the failure of the Companyto produce them at the hearing was inadvertent-Iwould still find the evidence clear that Selleck was dis-criminatorily motivated when she filled out and signedthe waitresses' termination sheets on Tuesday night. Sheand her superiors were shown to have union animus.With sources in the kitchen concerning the union activi-ty, the Company knew or at least suspected that seniorwaitress Valead and other waitresses were supporting theorganizational campaign. Its imposing an unnecessary,impracticable dinner proration system on the dinnerwaitresses was undoubtedly designed to ferret out theunion "troublemakers," who could be expected to pro-test. Therefore, the discharge of the five dinner waitress-es on November 6 violated Section 8(a)(3) of the Act.546 CAPTAIN NEMO'SC. Discriminatory Discharge of BushoyManager Selleck summarily discharged the Company'sbest busboy, Bryan Hopkins, the first time he reported towork after he held a union party in his apartment. (Heworked only on Fridays and Saturdays.)Selleck was aware of the union party, held after workon Saturday night, November 10. As found below, Sel-leck interrogated steak bar person Czapski on November12 about the party, asking her which other employeeswere present and who had signed the blue (union) cards.Then on the next day, Hopkins went to the picket lineoutside the premises where discharged waitresses werepicketing, and stayed there about 45 minutes, talking towaitress Valead and the other pickets.The following Friday, November 16, while he waswaiting to clock in, Selleck told him. "I thought I toldyou to get your hair cut." He said he had, and she said,"Well, it's not short enough." He said this is the way healways got it cut, and she responded, "Well, it's notgood enough." He said, "Well, I'll get it cut by tomor-row again," but she said, "No, as of today this is yourlast day." Then, as he credibly testified, "I told her Iwasn't stupid and she wasn't stupid, that I knew thereason why I got fired and she just remained quiet."(According to Selleck, she told him he did not get hishair cut; he said he had; she said it was not an acceptablelength: he said he would get it cut again; she said shehad warned and warned him; and "I told him to punchout and go home. He was no longer an employee at Cap-tain Nemo's.")Hopkins was following the usual practice, for bothhimself and other busboys, of getting a haircut wheneverreminded by Selleck. Once before in October his girlfriend, Susan Irish, had cut his hair, and it was done toSelleck's satisfaction. This time, as Hopkins and Irish cre-dibly testified, she cut Hopkins' hair in the same way, atthe same length, and on the same day he was discharged.I discredit Selleck's unsupported claim that his hair wasbelow his collar. I also discredit her claim that each timein the year he was working there as a busboy, she had toremind or warn him on two successive weekends beforehe would get his hair cut. (She repeatedly testified thattwo warnings were necessary every time, but elsewhereshe testified that it would be "one or two" warnings or"once or twice.") Hopkins appeared to be an honest,forthright witness, and I credit his testimony that he wasnever reminded more than once before having his haircut.The General Counsel contends that this is a "classic"8(a)(3) discharge, with the discharge occurring the nextworkday after Hopkins, within the knowledge of theCompany, hosted the union party and demonstrated hissupport for the waitresses when they were picketing.The General Counsel also argues that "Selleck did notcontradict the testimony of Randall, Shaver, Cheek, andValead that Hopkins was the best busboy"; that "Selleckadmitted that the records offered in support of Respond-ent's defense show nothing more than that the namedemployees had numerous appearance problems and quitas opposed to being discharged"; and "The testimony ofHopkins and Susan Irish should be credited and a viola-tion found."The Company argues that, "There is no evidence tosuggest that Respondent was aware of any union activityon Bryan Hopkins' part, or that such awareness had any-thing to do with the decision to discharge Bryan Hop-kins. Hopkins was aware of the restaurant policy con-cerning hair length, and his failure to heed the constantreminders and warnings constituted just cause for his dis-charge. Therefore, there was no violation of Section8(a)(3) in the discharge of Bryan Hopkins."I find that, based on the credited testimony, it is clearthat the General Counsel has made a prima facie showingthat busboy Hopkins' union activity was a motivatingfactor in the Company's decision to discharge him, andthat the Company has failed to demonstrate that it wouldhave taken the same action against him had he not en-gaged in the union activity. Wright Line. a Division ofWright Line, Inc., 251 NLRB 1083 (1980). 1 thereforefind that the Company discriminatorily discharged himon November 16 in violation of Section 8(a)(3) and (I) ofthe Act.D. Discriminatory Layvo of CooksPart-time cooks Marcia Murphy and Patrick Leiter-mann were the Company's senior cooks, who were re-garded as valuable employees. (They had full-time jobselsewhere, and worked on weekends.) Repeatedly Man-ager Selleck complimented them on doing a "nice job,"as when they were working together on "super busynights," and Selleck would tell them that "everythinghad gone real well and the food looked really good andshe had a lot of compliments on it." Murphy was also a"trained morning cook" (as described by Selleck), andsometimes worked Saturday and/or Sunday mornings aswell as Friday and/or Saturday evenings. Leitermannhad the reputation of being a "very good" cook who"made a mean Lobster Thermidor," and of having muchknowledge in preparing gourmet food. In August, whenLeitermann obtained a full-time cooking job elsewherefor higher pay, Selleck urged Murphy "to talk to himand talk him in to staying." Leitermann agreed to stayon as a part-time weekend cook.On November 9 (less than 2 weeks before Murphy andLeitermann were laid off), Manager Selleck learned thatboth of them were supporting union organizer Valeadand the four other discharged dinner waitresses. On thatdate, when Selleck went to the second (the observatory)kitchen and told Murphy and Leitermann that the fivewaitresses had worked there long enough to "knowbetter than to try and get a union in here" (as discussedabove), she questioned Murphy and Leitermann. AsMurphy credibly testified, Selleck asked the two cooks"if we had heard the news about the girls and we saidyes and she said well, what do you think about it, orhow do you feel about it and Pat and I said that weagreed with the waitresses." It was the next day, Satur-day, November 10, when Selleck told Murphy, "I havemy sources," after cook Goodell spent 45 minutes off thejob, talking with Selleck in the office, as also discussedabove. (That day, Murphy worked the "morning" shiftin the front kitchen, from 9 a.m. to 5:51 p.m., Resp. Exh.13.) Before Goodell went to the office, Murphy solicited547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDher and four other employees (waitresses Donna Ca-meron and Laurie Doyle and busboys Jose Jurado andTroy Naugle) to sign union authorization cards. Goodellrefused to sign a card, stating "she was not going tolose" her job "signing a union card," and went to theoffice after the four other employees had signed thecards. I infer from these circumstances, and from Sel-leck's statement that she had her "sources," that Goodellacted as an informant and revealed to Selleck thatMurphy was soliciting cards for the Union. Thus, I find,the Company was aware that Murphy was one of theunion organizers, and that both she and Leitermann weresupporting the five discharged dinner waitresses, who asfound were discharged because of their known or sus-pected union activity.The Observatory, where Murphy and Leitermannworked when it was open, was used when needed foroverflow business from the main dining room on Fridayand Saturday evenings. It was closed during the summerbecause of poor business, and was reopened in Septem-ber but was sometimes not needed. Murphy worked inthe front (main) kitchen when she worked the "morning"or day shift (as she did on November 10), and both sheand Leitermann also worked in the front kitchen whenthey worked on evenings in the Observatory kitchen(called the "pit" because of the heat and lack of ventila-tion) was closed. On these occasions, when they reportedto work on Friday and Saturday evenings, as Murphycredibly testified, Selleck "was good to us ...since sheknew that Pat and I had other jobs, she would usuallygive us a choice of staying if we wanted to and let theguys kitchen cooks go home early up front or it was upto us if we wanted to go home right then."Because of plans to convert the Observatory intogourmet dining for a more profitable operation and tomake some long-needed improvements, the Company de-cided to close the Observatory again, effective after busi-ness on November 17, for remodeling. This time, theCompany laid off both Murphy and Leitermann. Al-though Leitermann would be needed to serve as kitchenmanager when the Observatory kitchen reopened, be-cause of his knowledge of gourmet cooking, Food Man-ager Prasch telephoned him on November 21 and sum-marily laid him off. Leitermann immediately alertedMurphy what was happening, so when Prasch calledMurphy, she "already had some questions I was going toask him." (I discredit Prasch's claim that he telephonedMurphy first. Selleck testified positively that Praschcalled Murphy first, but later claimed, "I believe" hecalled her first and Leitermann second.)When Prasch telephoned Murphy, as Murphy crediblytestified, "he told me that he hated to do this but ...they were going to redo the pit and they wouldn't beneeding any of the part-time help." She asked if he wasgoing to lay off all the part-time help, including the saladperson, and Prasch said yes, that he had orders on hisdesk that all these people would be laid off. Murphy thenasked "why couldn't Pat and I work up in the frontkitchen and let the guys [cooks Brent Uhl and RickCurry] have the weekends off and we would work andthey would still get their five days in ...which wasokay with those two." Prasch said no, "it would be toomuch bother to redo the schedule," and said that theyneeded their hours. Murphy then said, "I work themorning shift also," but he responded no, he would notbe needing any part-time help. (I discredit Prasch's testi-mony that he himself made the decision to lay offMurphy and Leitermann because they were part-timeemployees who "worked in the Observatory kitchenonly," and were no longer needed. Selleck testified thatshe and Prasch sat down and discussed "what we weregoing to do with the staff in the Observatory," andclaimed that "We [emphasis supplied] came to the con-clusion" that only part-time weekend cooks Murphy andLeitermann were really affected, and that "we had nouse" for them. Again she appeared to be less thancandid.) Despite what Prasch told Murphy on November21, that he had orders on his desk to lay off all part-timeemployees, Murphy and Leitermann were the only twolaid off.In late January 1980, shortly after the complaint hereinwas issued on January 15, Food Manager Prasch recalledMurphy to work again in the front kitchen on the"morning" shift. (Although Selleck was no longer themanager, she claimed "we had a position open up." I dis-credit this unsupported claim as an afterthought, to sup-port the Company's defense.) Thereafter in February,when the Observatory was reopened and the new man-ager, Jacob van der Vlist, was "in desperate need" of agourmet cook to take over as kitchen manager, he tele-phoned Leitermann and offered him the position ofkitchen manager-but the Company still did not offer torecall Leitermann to his part-time weekend job, whichwould have enabled Leitermann to retain the full-timejob which he had obtained before his layoff and whichhe had decided to keep.The General Counsel contends that "The only differ-ence between summer and November [the Company em-ploying Murphy and Leitermann in the front kitchenwhen closing the Observatory in the summer, but layingthem off when closing the Observatory in November]was the union activity of Murphy and Leitermann and aviolation therefor should be found. The recall of Murphyis evidence of nothing more than Respondent's attemptto mitigate its damages."In addition to asserting incorrectly that "MarciaMurphy only worked when the [Observatory] kitchenwas open," the Company contends that "There is no in-dication on the record that the layoffs of Leitermann andMurphy were in any way related to any alleged unionactivity on their part ...there is no indication that Sel-leck or any other member of the Valley Plaza manage-ment had any knowledge" of Murphy's allegation thatshe was personally involved in soliciting union cards;that Murphy's recall "negates any bad faith on the partof Captain Nemo's management"; that "the record clear-ly shows that legitimate and substantial business reasonsexisted" for the layoffs; and "the General Counsel hasfailed to meet his burden of proving discrimination basedon union activity."The evidence shows that the Company, with unionanimus, had knowledge of Murphy's and Leitermann'sunion support. It laid off these two valuable senior cooks548 CAPTAIN NEMO'Sinstead of retaining them to work in the front kitchen asit previously had done, before the union activity began atthe restaurant, when the Observatory similarly wasclosed for several months. I find that the General Coun-sel has made a prima facie showing that their union sup-port was a motivating factor in the Company's decisionto lay them off, and find that the Company has failed todemonstrate that it would have done so in the absence oftheir union support, particularly in view of the fact thatMurphy had long worked on the morning shift when theObservatory was not open, and the fact that Leitermannwas a gourmet cook whose services would be neededwhen the remodeling was completed and who would beless likely to work there full time if he were summarilylaid off, as he was. In view of the timing of Murphy'srecall, shortly after the issuance of the complaint herein(to resume her previous employment in the front kitchenon the morning shift, before the reopening of the Obser-vatory), I reject the Company's contention that the recall"negates any bad faith on the part of Captain Nemo'smanagement." I therefore find that the Company discri-minatorily laid off Marcia Murphy and Patrick Leiter-mann on November 21 because of their union support,thereby violating Section 8(a)(3) and (1) of the Act.E. Alleged Coercion and Interference1. Removal of pickets from premisesAbout 7 o'clock on Saturday evening, November 10,four of the five discharged dinner waitresses went to thesecond-floor foyer outside Captain Nemo's entrance andpeacefully posted themselves on either side of the door.They wore placards bearing the words, "Unfair LaborPractices," and passed out to dining customers "do notpatronize" leaflets, complaining of wages and certainworking conditions. As directed by President Rapanosand General Manager Pearson, a Valley Plaza securityguard required that they leave the premises.The General Counsel contends that this was lawfulpicketing and that the Company violated Section 8(a)(1)of the Act by requiring the employees to leave the prem-ises. His sole argument in his brief reads: "It is undisput-ed that Respondent did require the picketing waitressesto leave its property when they attempted to picket nearthe entrance to Captain Nemo's. The waitresses had aright to picket at the entrance to the restaurant. Seattle-First National Bank, 243 NLRB 898 (1979).The Company contends in its brief that the removal ofthe pickets was lawful inasmuch as its "private propertyrights must prevail over the pickets' Section 7 rights be-cause the pickets had other available and effective meansof communicating with their intended audience." Itargues that the presence of the pickets on the second-floor foyer, directly in front of Captain Nemo's, was notnecessary: "The outside entrance to the Ramada Innwould have accomplished the same purpose without re-sulting in a severe infringement upon Captain Nemo'sproperty rights." It therefore contends that Seattle-FirstNational Bank, supra, where "the striking union's pres-ence on the forty-sixth floor foyer was essential to itsability effectively to communicate with its audience ofnon-striking restaurant employees and potential custom-ers," is "clearly and completely distinguishable."In Seattle-First National Bank. supra, the Board foundthat the union was engaged in primary economic strikeactivity against the primary employer when it was hand-billing and talking to customers in the 46th floor foyer ofthe bank building, and that inasmuch as that factual set-ting was analogous with the situation in Scott Hudgens,230 NLRB 414 (1977), "our task is to reconcile the Sec-tion 7 rights of those employees engaged in protected ac-tivity and the private property rights of the Employer'with as little destruction of one as is consistent with themaintenance of the other,"' citing N.L.R.B. v. The Bab-cock & Wilcox Company, 351 U.S. 105, 112 (1956). Here,the General Counsel has not undertaken to accommodatethe discharged waitresses' Section 7 rights to engage inprimary economic activity with the Company's privateproperty rights. Contrary to the situation in Seattle-FirstNational Bank, the General Counsel has not even at-tempted to make a factual showing that the waitresses'presence in the second-floor foyer in front of CaptainNemo's is "essential to [their] ability to effectively com-municate with [their] intended audience." In these cir-cumstances, I find that the General Counsel has failed toestablish that the Company's property rights must yieldto the employees' Section 7 rights, and that it was un-lawful for the Company to require the picketing wait-resses to leave the second-floor foyer. I therefore findthat the 8(a)(1) allegation must be dismissed.2. Interrogation and impression of surveillanceOn November 12, the second day after busboy Hop-kins held a union party at his apartment and 4 daysbefore he was summarily discharged, Manager Selleckasked steakbar-cashier Deborah Czapski if she wouldcome to Selleck's office. She jokingly responded, "Nowwhat did I do?" In the office, as Czapski credibly testi-fied, Selleck "asked me if I was at the party at BryanHopkins' a few nights before." She answered yes andSelleck "asked me to name the other employees that Ican remember that were there." She gave Selleck thenames and then Selleck "asked me which of those em-ployees had signed blue [union authorization] cards." Sheanswered, "Kris, I don't know for sure who all signed."Selleck asked if she had signed a card and she answeredno, although she was one of the employees who did signunion cards that night. (I discredit Selleck's denials thatshe interrogated Czapski, and her claim that the subjectof the Union was brought up in a separate conversationshe had that same day with Czapski and steakbar person-cashier Vickie Finny when Czapski and Finny wereasking to be made waitresses. She claimed that one ofthem mentioned the Union, and claimed that, althoughthis was the first time she knew of any union activity atCaptain Nemo's, she did not relay the information to hersuperior, Food Manager Prasch. Czapski, who impressedme as being the more credible witness, credibly testifiedthat nothing was said about the Union when she andFinny talked with Selleck in the Victorian Room aboutbeing promoted to waitress. Finny did not testify.)549 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that, particularly in the circumstances of Man-ager Selleck summarily discharging busboy Hopkins 4days later, this interrogation in Selleck's private office,without assurance against reprisal, about who attendedHopkins' party, which of the employees signed blue(union) cards at the party, and whether Czapski signed acard, was coercive. I also find that this interrogation cre-ated the impression that the Company had the union ac-tivity under surveillance. Accordingly, I find that the in-terrogation and the creation of that impression interferedwith employee Section 7 rights and violated Section8(a)(1) of the Act.3. Photographing of picketsAbout 5 p.m. on Tuesday, November 13, waitressesValead, Bassett, Cheek, and Shaver began picketing out-side an entrance to Valley Plaza. Security officer LarryBowman (who is in charge of security and who makessecurity reports to General Manager Pearson) drove upand had busboy Hopkins move his car. Bowman thenleft, and in a few minutes returned with a camera.(Bowman testified that he was responding to calls overthe radio that evening, but he claimed that no managertold him to make an observation of the pickets.)Bowman first photographed the pickets and thereaftertook pictures of cars belonging to persons visiting thepicket line.Bowman denied photographing the pickets. Concern-ing the photographing of four nearby cars, which heclaimed were illegally parked, he testified that normallyhe tries to get illegally parked cars moved; that depend-ing on where the car is parked, "we go into the differentestablishments and try to find out who the car belongsto"; and that he takes pictures, if nobody responds, "Forpurposes of showing that they are parked in an illegalarea, and if they have to be towed away." But this time,after returning with the camera, he admittedly photo-graphed the cars near the picket line without attemptingto get the car owners to move them-despite the fact, ashe admitted on cross-examination, he "could assume"these cars belonged to people who were in the immedi-ate area picketing, and the cars were moved after hetook the pictures. (He claimed that he did not see any-body standing immediately next to the cars, but his pic-ture of one of the cars, Resp. Exh. 36, shows that aperson was standing next to the driver's door.) Underthese circumstances, I reject the Company's contentionthat Bowman's photographing the cars was the "custom-ary routine."Bowman impressed me as being less than candid. I dis-credit his denial that he photographed the pickets, and Iinfer that he was acting under company instructionswhen he returned to the area of the picket line with acamera and photographed the pickets who were engagedin lawful, peaceful picketing.The General Counsel contends that the Company vio-lated Section 8(a)(1) of the Act on November 13 by en-gaging in surveillance of employees by photographingthem while they were engaging in lawful picketing. TheCompany relies in its brief on Bowman's discredited tes-timony that he did not photograph the pickets. In addi-tion, the Company argues that "Surveillance and picturetaking of picketers is not violative of Section 8(a)(l) if itwas undertaken in furtherance of some other lawful pur-pose, i.e., to show the pickets were engaged in violentactivity" (which the Company does not contend hap-pened), and that "By analogy, it is clear that where, ashere, surveillance and photography were undertakenonly as part of a security guard's normal and customarysecurity activities, and were not aimed at nor intended tointerfere with lawful picketing, such activity" is lawful.To the contrary, Bowman was not acting in the normaland customary fashion either when he photographed thepickets or when he photographed the cars without firstasking the nearby owners to move them-even if thecars were illegally parked.I find that the Company's conspicuous photographingof the picketing employees was not for any lawful pur-pose, that it tended to implant fear of future reprisals,and that it constituted coercive surveillance of thelawful, peaceful picketing, interfering with the exerciseof employee Section 7 rights in violation of Section8(a)(l) of the Act.4. Meetings to undermine union supportThe Company held unprecedented employee meetingson November 15. The evidence shows that the obviouspurpose was to undermine support for the Union.The evidence also shows that General Manager Pear-son, who in the presence of Food Manager Prasch andManager Selleck conducted the meetings (one for theday and one for the evening shift), gave false testimonyboth about the purpose of the meetings and his lack ofknowledge of the existence of any union activity at therestaurant.Pearson testified that on Monday, November 12 (6days after the Company discharged the five dinner wait-resses and 2 days after the picketing in the second-floorfoyer and the union party at busboy Hopkins' apart-ment), he decided to meet with the employees on No-vember 15. Although he was fully aware of the reasonfor the five waitresses absenting themselves from workafter Selleck announced a new split-shift dinner-prorationsystem, he gave the following answer-feigning igno-rance of the problem-when asked by the companycounsel why he scheduled the November 15 meetings:A. Well, I mean five of our best waitresses quittheir jobs, and I wanted to find out what was goingon. I mean a couple of those waitresses [Valead andBassett] had been with us for a long time, and therehad to be a problem some place.My experience has always been in the past, whenthere was a problem with the waitresses, the prob-lem was the kitchen, and so I thought there wasprobably something wrong with the kitchen. Theyweren't able to get their food or something wasgoing on.So, I wanted to get everybody at the meetingand talk to everybody, so I told Kris Selleck to letthese people know, to write down the things theywanted to discuss at this meeting, and I would be550 CAPTAIN NEMO'Sthere, and so that is what I did on the 12th. [Em-phasis supplied.]On cross-examination Pearson gave contradictory testi-mony. He testified that he had taken the time to find outfrom Selleck why the waitresses walked out, over a"Split shift, yes.... That is what I thought." Thenwhen denying that he associated the Saturday eveningpicketing with the Union, he again admitted his knowl-edge of the "problem" with the five waitresses: "Ithought the waitresses were just getting back for work-ing the split shift." Thus he was already aware of "whatwas going on," causing the five discharged waitresses toabsent themselves in protest. He was therefore schedul-ing the November 15 meeting for other reasons, whichhe would not admit.Furthermore, contrary to his claim that he had noknowledge of any union activities until November 16,the evidence as found above shows that he was personal-ly involved in the Company's decision to impose thesplit-shift proration system at the November 6 meeting asa means of ferreting out the union "troublemakers." Hispersonal knowledge of the Company's maneuver to ridthe restaurant of the known or suspected union support-ers was also shown by his statement to Selleck on No-vember 7 that "we should thank Sandy [Valead, theprincipal union organizer] for doing the best housekeep-ing job ever done at Captain Nemo's." He admittedknowledge of the Company's opposition to a union (testi-fying that he and President Rapanos had discussed it and"We can run [Valley Plaza] better without a union.") Ifhe actually had not heard anything about the union orga-nizing at the restaurant, I deem it most unlikely that Sel-leck would have kept the Union a secret from him untilafter the November 15 meetings. (Selleck admittedhaving an employee discussion on November 12 con-cerning the Saturday night union party at busboy Hop-kins' apartment and, as found, she told an employee onNovember 9 that the five waitresses had "worked therelong enough" and "should know better than to try andget a union in here"-manifesting her knowledge of theCompany's union animus.)Before the November 15 meetings, Selleck had heldemployee meetings to discuss problems and grievancesevery month or so, but Pearson had never attended. Atthe beginning of her November 6 meeting with thedinner waitresses, she asked for any complaints. In herwords, they complained about the "usual things," need-ing more equipment such as silverware and glasses. Theyalso complained about the busboys, pointing out thatBryan Hopkins (later summarily discharged on Novem-ber 16) was the only good one. They complained aboutnot getting the state minimum wage (of $2.18 for tippedemployees instead of $1.65 permitted under Federallaw-after deduction of the 50-percent tip allowance),but Selleck "told us to forget it, we were no way gettinga raise." Other frequent complaints at such meetingswere the Observatory kitchen's heat, caused by lack ofproper ventilation; and the wet, slippery floors in themain kitchen-listed as "safety hazards" (along withunpaid minimum wage and no overtime pay) on the leaf-lets distributed by the picketing discharged waitresses onNovember 10 (before Rapanos ordered the removal ofthe pickets). Despite the frequency of the employees'complaints about the shortage of supplies and equipmentand about other working conditions, Selleck had failedto solve many of these problems. She admitted runningout of equipment or supplies on a busy night and, ac-cording to her, the employees were "very angry andvery upset ...because things had not been gettingdone," and this was affecting their work performance.In the November 15 meetings, General Manager Pear-son immediately remedied some of the grievances andpromised another meeting on November 22 as a followup on other grievances.It is undisputed that the Company solicited all of theemployees' grievances. At the morning meeting for theevening crew, as steakbar person Czapski credibly testi-fied, "the first thing that was brought up was the Obser-vatory, it being really hot back there," and Pearsonpromised that would be corrected. (The Observatorywas closed the following week for renovation.) Pearsonpromised that running out of supplies would no longerbe a problem; and shortly thereafter, an ample supply ofthe long-requested items about which the employeescomplained, such as dinnerware, teaspoons, coffee cups,and napkins, began to arrive at the restaurant. (Pearsonadmitted ordering as many of them as he could that sameday.) In response to the complaint about wet kitchenfloors, which caused employees to slip and fall, Pearsongranted the request for the rubber mats. (He ordered thematting that same day, and it was installed within a dayor two.) Concerning the wage complaint, Pearson devi-ated from his policy of not announcing an upcomingwage increase. Contrary to Selleck's statement 9 daysearlier-to "forget it," the employees were "no way get-ting a raise"-Pearson not only answered that he hadbeen planning raises for a long time and that the employ-ees would be getting a raise in the next paycheck, includ-ing a raise to $2.18 for the waitresses (the Michigan mini-mum wage for them), but he went further. As Czapskicredibly testified, contrary to the denials, "He said thereason for [the raises] was he wanted to surprise his em-ployees instead of having them going to their bosses andasking for a raise. He said it was something like a Christ-mas bonus," a "Christmas present from him." (In fact,Pearson had decided on October 18 to grant the mini-mum wage, non-tipped employees a raise effective in theNovember 5-18 pay period, payable November 23, fol-lowing a rise in the Ramada Inn room rates; and theCompany had decided to avoid litigation and begin com-plying with the state minimum wage law for tipped em-ployees.) Finally, Pearson adopted a new "Open Door"policy, telling employees that "if we had problems" andSelleck "couldn't help us, to go to him because his doorwas always open." He mentioned neither the Union northe five dinner waitresses who had been picketing. (Atthe afternoon meeting that same day, few complaintswere raised.) The promised followup general meetingwas held by Food Manager Prasch on November 22.After being told (according to Selleck) that all of theitems "were taken care of' and the employees "had no551 DECISIONS OF NATIONAL LABOR RELATIONS BOARDother complaints or comments to offer," Prasch intro-duced the new manager, Jacob van der Vlist.The General Counsel contends that the meetings werenot called to find out what problems had led to the wait-resses' walkout but rather in reaction to union activity,and that the statements made in the meetings violatedSection 8(a)(1) of the Act as alleged. The Company con-tends in its brief that the November 15 meetings werecalled "to determine the extent of damage wrought bythe events of November 6"; that the employee griev-ances "did not deal in any way with complaints specifi-cally related to employee relations or working condi-tions"; that "Pearson had no knowledge of any union ac-tivity at Captain Nemo's until after the conclusion of thesecond meeting on November 15"; that the Company"had a legitimate interest in remedying" the problem ofinadequate supplies and wet floors, and "These concernsare not such that would interfere with union organiza-tional efforts or activity, since no connection betweenthese matters and union activity can be made"; and "Theevidence shows only that Gary Pearson desired to un-cover the problems indicated by the events of November6. There is no evidence that these meetings were held todiscourage union membership, nor that Respondent inany way overtly suggested this end to the assembled em-ployees." Concerning the announcement of the wage in-creases, the Company argues, "Mr. Pearson did not vol-unteer any notice or offer of a pay raise. Rather, after aquestion concerning pay was raised by an employee atthe meeting, Mr. Pearson merely stated that an across-the-board raise had been in the works for a long timeand that it would appear in the next check."Contrary to General Manager Pearson's testimony thathe called the meetings to determine why "five of ourbest waitresses quit," thinking there was "probably some-thing wrong with the kitchen"; contrary to the Compa-ny's inconsistent contentions, that Pearson called themeetings "to determine the extent of damage wrought bythe events of November 6" (as first asserted in its brief),or "to uncover the problems indicated by the events ofNovember 6" (as later asserted); and contrary to Pear-son's untrue claim that he was not aware of any unionactivity at the restaurant at the time, I find that the so-licitation and remedying of the longstanding griev-ances-particularly in the context of the union activityand the picketing-were obviously for the purpose ofimproving their working conditions without a union, andthereby undermining the union organizational drive.Accordingly, I find that the solicitation and remedyingof the employee grievances were for the purpose of un-dermining support for the Union, and interfered with theexercise of employee Section 7 rights in violation of Sec-tion 8(a)(1) of the Act. I also find that, in the circum-stances of these November 15 meetings, General Man-ager Pearson's announcement of a new open door policy,thereby making an implied promise that future griev-ances would be remedied without union representation,was for the same unlawful purpose and similarly violatedSection 8(a)(l) of the Act. Finally, I find that Pearson'sannouncement of the wage increases was also for thepurpose of unlawfully undermining the Union. Instead ofsimply announcing the increases, or also revealing thatthey were being given in due course of business after therise in motel room rates and to comply with the Michi-gan interpretation of the minimum wage law, Pearsonwent further. By telling the employees that he wanted to"surprise" them with "something like a Christmas bonus"or a "Christmas present from him," he at least impliedthat he had decided to give the raises as a further dem-onstration of the improvements the Company was will-ing to make without a union. I therefore find that the an-nouncement also violated Section 8(a)(1) of the Act. Inthe absence of credible evidence of similar violations atthe November 22 followup meeting I find that the allega-tions concerning that meeting must be dismissed.5. Overly broad no-solicitation ruleAdmittedly the Company had in its employee manuala no-solicitation rule which read:It is the rule of this company that unauthorized so-licitation of employees or customers upon the premisesor in the work area by or on behalf of any club, so-ciety, labor union, religious organization, politicalparty or similar association is strictly prohibited. Thisprohibition applies both to employees on working timeand to outsiders, and it covers soliciting in any form,whether for membership for subscription, or forpayment of money. [Emphasis supplied.]The General Counsel contends that the first sentenceof this rule is clearly overly broad since it is not limitedto working time, Essex International, Inc., 211 NLRB749, 750 (1974); that it is unclear whether the referenceto "working time" in the second sentence modifies thefirst sentence; and therefore the rule is ambiguous andmust be construed against the Company, Mallory BatteryCompany (A Division of P. R. Mallory & Co., Inc.), 239NLRB 204, 205 (1978). The Company contends that therule prohibits solicitation on the premises only duringworking time, and "This allows for nonworking time so-licitation in non-work areas."The first sentence of the rule states that "solicitation ofemployees ...upon the premises ...on behalf of any...labor organization ...is strictly prohibited." Thisis a flat, unequivocal prohibition against an employee so-liciting another employee upon the premises, even if thesolicitation occurs on nonworking time. The second sen-tence specifically refers to "working time," but does notmention nonworking time. Thus the first sentence pro-hibits employee solicitation on nonworking time, and thesecond sentence does not state what if any right an em-ployee supporter of a union would have under the ruleto solicit another employee on nonworking time. I findthat the rule is capable of being interpreted as restrictingemployees' rights under Section 7 of the Act to engagein union solicitation during their nonworking time, and istherefore overly broad on its face. Inasmuch as "theposting itself" of such a rule is "sufficient promulgationto constitute a violation," General Thermodynamics, Inc.,253 NLRB 180 (1980), 1 find that the admitted mainte-nance of the rule violated Section 8(a)(1) of the Act.552 CAPTAIN NEMO'SF. Refusal To Bargain1. Majority status and refusalThe parties agree, and I find, that the following is anappropriate bargaining unit:All full-time and regular part-time employees em-ployed by Respondent at its restaurant known asCaptain Nemo's located in the Valley Plaza, Mid-land, Michigan, including waitresses, hostesses, buspersons, cooks, dishwashers, salad persons, and bar-tenders including the downstairs bartenders, but ex-cluding all office clerical employees, managerial em-ployees, confidential employees, guards, and super-visors as defined in the Act and all other employeesof Valley Plaza, Inc.The parties also agree that there were 54 employees inthe bargaining unit on November 15. (G.C. Exh. 2.)They are in disagreement whether the five dinner wait-resses discharged on November 6 (Valead, Bassett,Cheek, Demick, and Shaver) or their five replacements(Donaghy, Dynyschuh, Elson, Sherwood, and Worsley)should be included in the unit on that date. Inasmuch asthe five dinner waitresses were discriminatorily dis-charged, and it being well established that "in determin-ing unit composition for the purpose of determining aunion's representative status, employees who were hiredto replace the discriminatees are not counted," Air Ex-press International Corporation, 245 NLRB 478, 501(1979), citing N.LR.B. v. Fabsteel Company of Louisiana,587 F.2d 689 (5th Cir. 1979), I find that the dischargedemployees and not their replacements are properly in-cluded in the unit of 54 employees.The Union hand delivered its letter requesting recogni-tion on November 15. (I discredit General ManagerPearson's claim that he did not become aware of theUnion's organizational effort at the restaurant until No-vember 16. According to him, Food Manager Prasch onNovember 15 gave him a letter which was addressed toPresident Rapanos and which Prasch said had beengiven to Prasch on the parking lot. Pearson claimed thathe did not "really" note the envelope, although testifyingthat it had on it some "abbreviated letters or something."Later he admitted that it was "kind of an unusual thing"for somebody to hand Prasch a letter for Rapanos in theparking lot, but he claimed, "I honestly thought it wasfor an advertisement." He also claimed that he merelyput the letter in the central office to be sent to Rapanos'office and that the next day, November 16, John Ra-panos with "another gentleman" called a meeting withhimself, Prasch, and Manager Selleck, "at which timeJohn opened this envelope and it was a letter from theunion stating that they were representing our employees.That was the first time I knew anything about a union."I consider it most unlikely that Pearson believed a letterdelivered in that manner would be an "advertisement,"and that the Company would wait until the next day toopen the envelope.)Of the union authorization cards 26 (those of Bassett,Braun, Bullard, Cameron, Cheek, Crowl, Czapski,Demick, Donnelly, Laurie Marie Doyle, Griswold,Hock, Horning, Hopkins, Jezowski, Jurado, Leitermann,Malpass, Murphy, Naugle, Pleune, Shaver, Valead,Brenda Verduyn, Terri Verduyn, and Wenglikowski)were received in evidence as being properly authenticat-ed. Ruling was deferred on the three remaining cardsproffered to prove the Union's majority status. Theywere purportedly signed by cook Rick Curry, saladperson Kathy Deford, and cook Brent Uhl (G.C. Exhs.6m, 6q, and 6r, respectively).Although the person who solicited these three disput-ed cards was not available at the hearing to authenticatethem, other employees were present at the time of thesolicitation, at the union party held in busboy BryanHopkins' apartment after work on Saturday night, No-vember 10. Steakbar person Czapski (whom ManagerSelleck asked on November 12 which of the employeessigned union cards at the party) was present when KathyDeford was signing a union authorization card. At thetime, Czapski was standing at the kitchen counter along-side Deford, signing Czapski's own union card. AsCzapski credibly testified, Deford "had her card and shehad her pen and I did not see her sign her name, but shewas bent over and I was writing at the same time. Herarm was moving too but I didn't actually see her signher name." Similarly, cook Murphy was present whencooks Curry and Uhl were signing union cards. As shecredibly testified, "I saw them signing their unioncards.... They were at a table in Bryan's dining roomand I was standing behind them .... They were writingon the card. The card was in front of them and theywere writing. I can't say I actually saw the ink on thecard, no."As further proof of the authenticity of the three dis-puted cards, the General Counsel called a qualified docu-ments examiner, Helen Janiskee, who compared the writ-ing on the cards with the writing on documents subpen-aed from the Company. Upon giving a full and persua-sive analysis of the writing, pointing out the similaritiesand dissimilarities, she gave her opinion that all three ofthe cards were authentic. (The documents examinercalled by the Company was less persuasive. Althoughqualified, he appeared inclined to emphasize the dissimi-larities and to ignore obvious similarities. He stated hisconclusion that he could not reach an opinion on the au-thenticity of the cards.) I find that the authenticity of thecards of Curry, Deford, and Uhl has been established,and I hereby receive them in evidence.The employees who signed the 29 valid union authori-zation cards in evidence constituted a majority of the 54bargaining unit employees on November 15. I thereforefind that the Union represented a majority of the bar-gaining unit employees when it requested recognition onthat date. I further find, in view of the following detailedanalysis of the necessity of a bargaining order, that onand since November 15, the Company violated Section8(a)(5) and (1) of the Act by failing and refusing to rec-ognize and bargain with the Union. Trading Port, Inc.,219 NLRB 298, 301 (1975).The General Counsel contends that the Company alsoviolated Section 8(a)(5) of the Act by granting the payraises announced on November 15, "since the pay raises553 I)ECISI()NS ()I: NA'II()NAI L.AI()R Rl].A'II()NS I()ARI)were not actually given out until November 23, a time atwhich the bargaining obligation would have attached." Idisagree. The undisputed evidence shows that the Com-pany decided on October 18 (before the union organizingbegan) to grant minimum wage, nontipped employees araise effective in the November 5-18 pay period, payableon November 23. Although the decision to increase thetipped employees' wages (to comply with the state mini-mum wage law) was not made until November 6 (Resp.Exh. 11), the date the dinner waitresses were being "setup" to ferret out the known or suspected union support-ers, the evidence indicates that there was a legitimatereason for granting the increase (to avoid litigation overthe proper interpretation of state law). There is no show-ing that the decision to grant the increase would nothave been made at that time in the absence of the Com-pany's antiunion conduct. There is therefore insufficientevidence, as conceded by the General Counsel in hisbrief, to support the allegation that the Company violat-ed Section 8(a)(1) by granting the increases. (The evi-dence does not reveal whether the Union's November 15recognition request was hand-delivered to the Companybefore or after General Manager Pearson announced thewage increases in the employee meetings on that date.)Under these circumstances, I find that the General Coun-sel has failed to establish any obligation on the part ofthe Company to bargain with the Union about the raises,and that this 8(a)(5) allegation must be dismissed.2. Necessity of bargaining orderIn N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575,613-615 (1969), the Supreme Court established two cate-gories of cases in which a bargaining order would be ap-propriate. In category one are the "exceptional" casesmarked by "outrageous" and "pervasive" unfair laborpractices of such a nature that their coercive effectscannot be eliminated by the application of traditionalremedies, with the result that a fair and reliable electioncannot be had. In category two are "less extraordinarycases marked by less pervasive practices which nonethe-less still have the tendency to undermine majoritystrength and impede the election processes." The Courtheld that in these cases, where there is a showing that atone point the union had a majority, the Board can prop-erly take into consideration in fashioning a remedy "theextensiveness of an employer's unfair practices in termsof their past effect on election conditions and the likeli-hood of their recurrence in the future. If the Board findsthat the possibility of erasing the effects of past practicesand of ensuring a fair election (or a fair rerun) by the useof traditional remedies, though present, is slight and thatemployee sentiment once expressed through cardswould, on balance, be better protected by a bargainingorder, then such an order should issue."I first take into consideration "the extensiveness" ofthe Company's unfair labor practices "in terms of theirpast effect on election conditions." Gissel Packing Co.,Inc., 395 U.S. at 614. The Company contends that it "isnot guilty of any unfair labor practices"; that "its actionswere rooted in sound business judgment, and all werejustified by business exigency at the time"; that there "isno evidence to support a finding that Respondent inter-fered in any way with the ability to hold a fair and freeelection, nor is there any indication that Respondent en-gaged in a series of actions calculated to undermine theUnion's majority"; and "What the record does not estab-lish is the General Counsel's allegation that CaptainNemo's engaged in a series of actions designed to riditself of union sympathizers and discourage support for aunion." I disagree.Within a period of 23 days after Sandra Valead (theprincipal union organizer) and two other dinner waitress-es went to the Union on October 30 and began the orga-nizing drive, the Company succeeded in undercutting thecampaign and destroying the Union's majority supportby engaging in retaliatory and coercive actions on theone hand, and improving working conditions on theother. On November 6, as found, the Company "set up"the dinner waitresses to ferret out the union "trouble-makers," imposing an unnecessary, impracticable split-shift proration system. That evening it discharged Valeadand four others of its best waitresses who remained offthe job in protest, and threatened to blacklist them. Itsummarily discharged its best busboy on November 16,his next workday after he hosted a union card signingparty on November 10, under the pretext that his hairhad not been cut short enough that day. On November21, it summarily laid off two valuable part-time cooks be-cause one was organizing for the Union and both weresupporting the discriminatorily discharged waitresses.Meanwhile, after it continued to engage in coercive in-terrogation, created the impression of union surveillance,engaged in coercive surveillance, and maintained anoverly broad no-solicitation rule, its general managerconducted unprecedented employee meetings on Novem-ber 15 for the obvious purpose of undermining the unionsupport: soliciting grievances from all of the employees;immediately remedying longstanding grievances; makingan implied promise to remedy future grievances withoutunion representation by announcing an open door policy;and announcing wage increases as a "surprise" and a"Christmas bonus" or "Christmas present" from him.(Although the "setting up" of the dinner waitresses andthe discharge of five of the best waitresses could be con-sidered "outrageous," and although the remedying of thegrievances to undermine the union support was "perva-sive," affecting all of the bargaining unit employees, Iassume that this case falls under the second category ofbargaining cases.) Following the discriminatory dis-charge of the 5 waitresses and the busboy, the 29 cardsigners (a majority of the 54 bargaining unit employees)had been reduced in number on the payroll to 23, de-stroying the Union's majority. By May 21, the end of the23-day period, all of the union organizers had been dis-criminatorily discharged or laid off, and the organizingdrive was defeated.In determining the possibility of holding a fair elec-tion, I next consider, in turn, the residual impact of theunfair labor practices, the likelihood of recurring miscon-duct, and the potential effectiveness of customary reme-dies. In doing so, I bear in mind that the Board has oftenemphasized that it prefers to rely on its own election ma-554 CAI' AIN NFM()'Schinery rather than on authorization cards in testing themajority status of a particular union.Residual impact of unfair labor practices: The Compa-ny's union animus and the length to which it is willing togo to thwart unionization of the restaurant are now obvi-ous to the remaining employees. Within 8 days after so-licitation of signatures on union cards began in the res-taurant, the Company made a radical departure from theprevious working conditions and imposed the split-shiftproration system on the dinner waitresses at the Novem-ber 6 meeting. That same evening, after five of the bestwaitresses remained away from work in protest, theCompany abandoned the mandatory split-shift require-ment, and failed thereafter to impose it again. Thus, inthe 2-week payroll period ending December 16 (G.C.Exh. 15), when there was a larger number of lunch shifts(a total of 18, averaging 9 a week) assigned to dinnerwaitresses in the busy holiday season, 5 of the 11 dinnerwaitresses (Dynyschuh, Hoffman, Schmidt, Sherwood,and Vayre) did not work any of the lunches, and one(Watters) worked only 1 lunch in those 2 weeks. Mean-while the Company further revealed its discriminatorymotivation to employees. On November 7, Manager Sel-leck made it clear that the Company had discharged thefive waitresses by telling one of them (Cheek) that "allof the Valley Plaza was having a big laugh over this,"and that General Manager Pearson "said we shouldthank" Valead for "the best housekeeping job ever doneat Captain Nemo's." On November 9, Selleck told oneemployee (cook Murphy) that the five waitresses "shouldknow better than to try and get a union in here." Two ofthe employees indicated their fear of reprisals. One (cookGoodell) refused to sign a card on November 10, statingshe needed her job and "was not going to lose it signinga union card." When the other (Czapski) was being coer-cively interrogated by Selleck on November 12 aboutbusboy Hopkins' November 10 union party, she falselydenied to Selleck signing a card herself at the party. Atotal of 17 cards were signed on Saturday, November 10,at work and at the party, but only 2 were signed afterthat (Braun on November 13 and Hock on November15), during the continued coercive interrogation, the cre-ated impression of union surveillance, and the coercivesurveillance (by conspicuously photographing the picketline). No cards were signed after November 15, whenPearson conducted the employee meetings to underminethe union support), or after the discriminatory dischargeof the Company's best busboy (Hopkins) on November16 and the discriminatory layoff of the valuable part-timecooks (Murphy and Leitermann) on November 21. TheCompany had demonstrated to the employees that itwould flout their Section 7 rights both by engaging incoercive and discriminatory conduct and by improvingtheir working conditions to keep out a union. By thetime of the hearing, it was obvious to the employees thatthe Company was determined to maintain the nonunionstatus at the restaurant. None of the discharged employ-ees had been recalled or rehired; the Company had re-called cook Murphy only after the complaint was issued(apparently to mitigate the potential backpay); and cookLeitermann had not been offered a recall to his part-timejob. The Company was denying all allegations of unfairlabor practices, and introduced much false testimony in adetermined effort to justify or conceal its unlawful con-duct. Undoubtedly such an unlawful antiunion campaignwould have a long-lasting residual impact on the exerciseof the employees' Section 7 rights. I therefore reject theCompany's contention that the lapse of time assures thata fair election could take place if ordered at this time.Likelihood of recurring misconduct: The Company's his-tory of resistance to a union entering any part of theValley Plaza complex is detailed and summarized aboveunder "Antiunion Background." This history includesmembers of management plotting to find pretexts for dis-charging union supporters during previous organizing ef-forts. Despite the recurrence of this pattern of antiunionconduct during the Union's fall 1979 organizing cam-paign, the Company now contends that there has been a"significant change in management" which "is relevantto a determination of the necessity of a bargainingorder." The Company asserts that Selleck, Pearson, andPrasch "are no longer employed as managers of ValleyPlaza." It is true that Selleck and Prasch were no longermanagers at the time of the hearing, but the Company'sbrief misstates the record in contending that Pearson isno longer employed as a manager. When the brief citesPearson's testimony, the company counsel's question,"And what is your position?" is answered, "GeneralManager," and his question, "What are your duties asGeneral Manager?" is answered, "Well, I am responsiblefor the overall operation ...." (Emphasis supplied.)However, even if it were true that Pearson as well asformer Manager Selleck and former Food ManagerPrasch were no longer employed at Valley Plaza, therecord is clear that the Company's willingness to floutthe Act is not confined to those three individuals. Othermanagers were involved in plotting the discriminatorydischarge of union supporters during previous organizingefforts; and Administrative Assistant Houghtaling (whois in charge of personnel matters for the Company) wasalso involved. There is no evidence that any of the newmanagers has given assurances to the employees thattheir union organizing rights would be respected. More-over, President Rapanos' personal involvement in theCompany's fall 1979 antiunion campaign indicates that hehimself establishes the policy and oversees the Compa-ny's resistance to any unionization at Valley Plaza. Withthis history of the Company's union animus and willing-ness to flout employees' Section 7 rights in past organiz-ing efforts, and in the absence of any indication of achange in policy, I find it reasonable to expect that theCompany would again resort to whatever illegal meansare deemed necessary to defeat union representation ofits employees, whether or not it is ordered to cease anddesist.Potential effectiveness of customary remedies: I find thatthe Board's traditional remedies would not convince atleast a substantial percentage of the employees that theywould be protected from reprisals and discrimination ifthey campaigned and voted for a union. It was obviousto the employees that the discharge of the best busboyand five of the best dinner waitresses was discriminatory,and the remaining employees have observed the length555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof time required for such discriminatees to have theirSection 7 rights vindicated. Even if all six of them werenow available and willing to accept offers of reinstate-ment, the previous conditions would not be restored.The circumstances giving rise to the organizing effort nolonger exist; and it is most unlikely after this lapse oftime that the employees, remembering how the Companyunlawfully crushed the organizing drive, would be will-ing to risk jeopardizing their employment by campaign-ing for and supporting the Union with the same enthusi-asm as before. Furthermore, the employees who have re-mained on the job have benefited for many months fromthe improved working conditions resulting from theCompany's conduct at the unprecedented employeemeetings, where it remedied longstanding grievances inorder to undermine the union support and established anopen door policy for remedying future grievances with-out a union. Because of the Company's unlawful actions,the employees would now be placed in the position ofhaving to begin an organizing effort afresh to restore theUnion's former support. I find that, under these circum-stances, traditional remedial actions-including reinstate-ment and backpay for the discriminatees-would not besufficient to dispel the lingering fear of reprisals for sup-porting a union, or to nullify the effect of the Company'sgranting of improvements in working conditions to avoidunionization. In fact, such a remedy, without a bargain-ing order, would as a practical matter be putting boththe employees and the Company on notice that the pricefor engaging in such flagrant violations of the Act,thwarting the employees' majority support for the Unionand keeping the restaurant nonunion, is potential liabilityfor an unknown amount of backpay, a risk the Companyhas demonstrated it is willing to take.Concluding findings: After balancing all of the compet-ing considerations (including the preference for relyingon the results of the Board's own elections rather thanon cards), I find that the possibility of erasing the effectsof the past unfair labor practices and conducting a fairand meaningful election is slight. I therefore find that theemployee sentiment once expressed through the unionauthorization cards would, on balance, be better protect-ed by the issuance of a bargaining order.CONCLUSIONS OF LAW1. By discriminatorily discharging Bonnie Bassett,Deborah Cheek, Janice Demick, Pamlla Shaver, andSandra Valead on November 6, and Bryan Hopkins onNovember 16, 1979, to undercut the union organizingdrive, the Company engaged in unfair labor practices af-fecting commerce within the meaning of Section 8(a)(3)and (I) and Section 2(6) and (7) of the Act.2. By discharging Bassett, Cheek, Demick, Shaver, andValead on November 6 for engaging in protected con-certed activity, the Company independently violatedSection 8(a)(1) of the Act.3. By discriminatorily laying off employees MarciaMurphy and Patrick Leitermann on November 21, 1979,because of their union support, and by thereafter failingto offer reinstatement to Leitermann to his part-time job,the Company violated Section 8(a)(3) and (1) of the Act.4. By threatening to blacklist employees for engagingin protected concerted activity, the Company violatedSection 8(a)(l) of the Act.5. By coercively interrogating employees both verbal-ly and in writing, by creating the impression that unionactivity was under surveillance, by engaging in coercivesurveillance when photographing lawful picketing, andby maintaining an overly broad no-solicitation rule, theCompany also violated Section 8(a)(l) of the Act.6. By soliciting and remedying employee grievances,by making an implied promise to remedy other griev-ances by announcing a new open door policy, and by an-nouncing wage increases, all in order to undermine sup-port for the Union, the Company further violated Sec-tion 8(a)(l) of the Act.7. By failing and refusing to recognize and bargainwith the Union on and since November 15, 1979, whileengaging in a campaign of unfair labor practices whichundermined the Union's majority status and impeded theelection process, the Company violated Section 8(a)(5)and (1) of the Act.8. A bargaining order is necessary to remedy the Com-pany's unfair labor practices.9. The Company did not violate Section 8(a)(5) bypaying on November 23, 1979, without prior bargainingwith the Union, wage increases which were granted em-ployees before the November 15 bargaining request.10. The General Counsel has failed to prove that theCompany violated Section 8(a)(1) by requiring picketingwaitresses to leave the second-floor foyer in front of therestaurant, and by engaging in coercive conduct at theNovember 22 meeting.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Respondent having discriminatorily discharged six em-ployees and laid off two other employees (only one ofwhom it has reinstated), I find it necessary to order it tooffer them reinstatement (except the one already reinstat-ed) with compensation to all eight of them for lost payand other benefits, computed on a quarterly basis fromdate of discharge or layoff to date of proper offer of re-instatement, less net interim earnings, in accordance withF. W. Woolworth Company, 90 NLRB 289 (1950), plus in-terest as computed in Florida Steel Corporation, 231NLRB 651 (1977). See, generally, Isis Plumbing & Heat-ing Co., 138 NLRB 716 (1962). Inasmuch as Respondenthas engaged in such egregious misconduct as to demon-strate a general disregard for the employees' fundamentalrights, I find it necessary to issue a broad order, requir-ing Respondent to cease and desist from infringing inany other manner upon rights guaranteed employees bySection 7 of the Act. Hickmott Foods. Inc., 242 NLRB1357 (1979).Upon the foregoing findings of fact, and conclusions oflaw, upon the entire record, and pursuant to Section556 CAPTAIN NEMO'S10(c) of the Act, I hereby issue the following recom-mended:ORDER2The Respondent, Valley Plaza, Inc. d/b/a CaptainNemo's, Midland, Michigan, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Discharging, laying off, or otherwise discriminatingagainst any employee for supporting Catering Industry,Hospital Workers and Bartenders Union, Local 688,Hotel and Restaurant Employees and Bartenders Interna-tional Union, AFL-CIO, or any other union.(b) Threatening to blacklist employees for engaging inprotected concerted activity.(c) Coercively interrogating any employee about unionsupport or union activity.(d) Creating the impression that employees' union ac-tivities are under surveillance.(e) Engaging in surveillance of employees' protectedconcerted activities by photographing employees en-gaged in lawful picketing.(f) Maintaining any rule prohibiting employees fromsoliciting on behalf of a union on the premises duringnonworking time.(g) Soliciting grievances, and remedying or making animplied promise to remedy grievances, for the purpose ofundermining support for a union.(h) Announcing any wage increase for the purpose ofundermining support for a union.(i) Using any employee application form which refersto the applicant's union membership.(j) Unlawfully refusing to bargain with Catering Indus-try, Hospital Workers and Bartenders Union, Local 688,Hotel and Restaurant Employees and Bartenders Interna-tional Union, AFL-CIO, as the exclusive representativeof the employees in the following appropriate unit:All full-time and regular part-time employees em-ployed by Respondent at its restaurant known asCaptain Nemo's located in the Valley Plaza, Mid-land, Michigan, including waitresses, hostesses, buspersons, cooks, dishwashers, salad persons, and bar-tenders including the downstairs bartenders, but ex-cluding all office clerical employees, managerial em-ployees, confidential employees, guards, and super-visors as defined in the Act and all other employeesof Valley Plaza, Inc.(k) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsunder Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Bonnie Bassett, Deborah Cheek, JaniceDemick, Bryan Hopkins, Patrick Leitermann, Pamlla2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposesShaver, and Sandra Valead immediate and full reinstate-ment to their former jobs or, if their jobs no longer exist,to substantially equivalent positions, without prejudice totheir seniority or any other rights or privileges previous-ly enjoyed, and make them and Marcia Murphy wholefor any loss of pay or other benefits they may have suf-fered by reason of the discrimination against them in themanner set forth in the remedy section.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Upon request, bargain in good faith with CateringIndustry, Hospital Workers and Bartenders Union, Local688, Hotel and Restaurant Employees and Bartenders In-ternational Union, AFL-CIO, as the exclusive repre-sentative of the employees in the appropriate unit andembody in a signed agreement any understandingreached.(d) Post at its restaurant in Midland, Michigan, copiesof the attached notice marked "Appendix."3Copies ofsaid notice, on forms provided by the Regional Directorfor Region 7, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.The Act gives employees these rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choice557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo act together for the purpose of collectivebargaining or other mutual aid or protectionTo refrain from doing any or all of thesethings.WE WILL NOT discharge, lay off, or otherwisediscriminate against any of you for supporting Ca-tering Industry, Hospital Workers and BartendersUnion, Local 688, Hotel and Restaurant Employeesand Bartenders International Union, AFL-CIO, orany other union.WE WILL NOT threaten to blacklist employees forengaging in protected concerted activity.WE WILL NOT coercively question you aboutunion activities.WE WILL NOT create the impression that employ-ees' union activities are under surveillance.WE WILL NOT photograph employees engaged inlawful picketing.WE WILL NOT prohibit you from soliciting for aunion on the restaurant premises during nonworkingtime.WE WILL NOT solicit grievances, and remedy orpromise to remedy them, for the purpose of under-mining employee support of a union.WE WILL NOT announce any wage increase forthe purpose of undermining employee support of aunion.WE WILL NOT refer to union membership on anyapplication form.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of yourrights mentioned above.WE WILL, upon request, recognize and bargainwith Local 688, and put in writing and sign anybargaining agreement we reach covering employeesin this bargaining unit:All full-time and regular part-time employees em-ployed at our Captain Nemo's restaurant inValley Plaza, Midland, Michigan, including wait-resses, hostesses, bus persons, cooks, dishwashers,salad persons, and bartenders including thedownstairs bartenders, but excluding all officeclerical employees, managerial employees, confi-dential employees, guards, and supervisors as de-fined in the Act and all other employees ofValley Plaza, Inc.WE WILL offer Bonnie Bassett, Deborah Cheek,Janice Demick, Bryan Hopkins, Patrick Leitermann,Pamlla Shaver, and Sandra Valead Immediate andfull reinstatement to their former jobs or, if theirjobs no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or otherrights and privileges previously enjoyed, and makethem and Marcia Murphy whole for any loss of payor other benefits since their discharge or layoff, plusinterest.VALLEY PLAZA, INC. D/B/A CAPTAINNEMO'S558